              Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 1 of 100




 1   Edward C. Chen (SBN 312553)
     LAW OFFICES OF EDWARD C. CHEN
 2
     1 Park Plaza, Suite 600
 3   Irvine, CA 92614
     Telephone: (949) 287-4278
 4
     Facsimile: (626) 385-6060
 5   Edward.Chen@edchenlaw.com
 6
     Attorney for Plaintiff David Rasmussen
 7   And the Proposed Classes
 8
                              UNITED STATES DISTRICT COURT
 9
                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11   DAVID RASMUSSEN, an individual, on           Case No.
12   behalf of himself and all others similarly
     situated,                                    CLASS ACTION COMPLAINT
13

14                            Plaintiffs,         FOR VIOLATIONS OF THE
                                                  COMPUTER FRAUD AND ABUSE
15              v.                                ACT, 18 U.S.C. § 1030 ET SEQ.,
16                                                MAGNUSON-MOSS WARRANTY
                                                  ACT, 15 U.S.C. § 2301 ET SEQ.,
17   TESLA, INC. d/b/a/ TESLA MOTORS,             VIOLATIONS OF STATE CONSUMER
18   INC., a Delaware corporation,                FRAUD ACTS, UNFAIR
                                                  COMPETITION LAWS, WARRANTY
19                                                LAWS, COMMON LAW FRAUD,
20                            Defendant.          OTHER FRAUDULENT ACTS, AND
                                                  UNJUST ENRICHMENT
21

22                                                DEMAND FOR JURY TRIAL

23

24

25

26
27

28
     CLASS ACTION COMPLAINT
     Case No.
                      Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 2 of 100




 1                                                    TABLE OF CONTENTS
 2   I.      INTRODUCTION ....................................................................................................... 1
 3   II. PARTIES ................................................... ERROR! BOOKMARK NOT DEFINED.

 4   III. JURISDICTION........................................................................................................ 12
     IV. VENUE ....................................................................................................................... 13
 5
     V. FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS ............................. 13
 6
          A. TESLA LITERALLY CATCHES ON FIRE WORLDWIDE .................................................. 13
 7        B. TESLA’S SOLUTION TO THE FIRES – SOFTWARE UPDATES ........................................ 17
 8        C. TESLA’S VIOLATIONS OF THE COMPUTER FRAUD AND ABUSE ACT (18 U.S.C. § 1030
             ET SEQ.) ..................................................................................................................... 19
 9        D. TESLA THROTTLES BATTERY CHARGING SPEEDS AND MANIPULATES RANGE
10           CALCULATIONS ......................................................................................................... 21
          E. TESLA KNEW AND WAS FULLY AWARE OF THE PROBLEMS AND CAUSE OF
11           POTENTIAL FIRES ...................................................................................................... 24
12        F. TESLA PREVIOUSLY PROFITED BY SELLING WHAT IT NOW CLAIMS AS
             “INSIGNIFICANT” IN VALUE ...................................................................................... 25
13        G. TESLA’S MANIPULATES ITS SOFTWARE TO AVOID REPLACING BATTERIES AND TO
14           ESCAPE ITS WARRANTY OBLIGATIONS ..................................................................... 27
          H. TESLA OWNERS HAVE NO CHOICE BUT TO ACCEPT SOFTWARE UPDATES ............... 29
15        I. PLAINTIFF DAVID RASMUSSEN’S EXPERIENCE.......................................................... 30
16        J. PLAINTIFF RASMUSSEN IS DENIED A WARRANTY BATTERY REPLACEMENT ............. 36
          K. COMPLAINTS AND COMMENTS FROM TESLA OWNERS WORLDWIDE ......................... 39
17        L. CIVIL RICO INVESTIGATION..................................................................................... 41
18   VI. CLASS ACTION ALLEGATIONS ...................................................................... 42
19   VII. TOLLING OF STATUTE OF LIMITATIONS .................................................. 47
20        A. FRAUDULENT CONCEALMENT ................................................................................... 47
          B. ESTOPPEL .................................................................................................................. 48
21
          C. DELAYED DISCOVERY DOCTRINE ............................................................................. 49
22
     VIII. CAUSES OF ACTION.......................................................................................... 49
23           COUNT 1 .................................................................................................................... 49
24            VIOLATION OF THE COMPUTER FRAUD AND ABUSE ACT
              (18 U.S.C. § 1030 et seq.)
25           COUNT 2 .................................................................................................................... 54
26            VIOLATION OF THE MAGNUSON-MOSS WARRANTY ACT (“MMWA”)
              (15 U.S.C. § 2301 et seq.)
27           COUNT 3 .................................................................................................................... 56
28
     CLASS ACTION COMPLAINT                                              ii
     Case No. 5:19-cv-4596
                Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 3 of 100




 1       VIOLATION OF CALIFORNIA’S SONG-BEVERLY CONSUMER
         WARRANTY ACT (“SONG-BEVERLY”)
 2
         (Cal. Civ. Code § 1790 et seq.)
 3      COUNT 4 .................................................................................................................... 60
         VIOLATION OF CALIFORNIA’S UNFAIR COMPETITION LAW
 4
         (Cal. Bus. & Prof. Code § 17200 et seq.)
 5      COUNT 5 .................................................................................................................... 62
         VIOLATION OF CALIFORNIA’S UNFAIR COMPETITION LAW
 6
         (Cal. Bus. & Prof. Code § 17200 et seq.)
 7      COUNT 6 .................................................................................................................... 66
         VIOLATION OF CALIFORNIA’S CONSUMERS LEGAL REMEDIES ACT
 8
         (Cal. Civ. Code § 1750 et seq.)
 9      COUNT 7 .................................................................................................................... 70
10
         VIOLATIONS OF CALIFORNIA’S FALSE ADVERTISING LAW
         (Cal. Bus. & Prof. Code §§ 17500, et seq.)
11      COUNT 8 .................................................................................................................... 72
12
         TRESPASS TO CHATTELS
         (California Law)
13      COUNT 9 .................................................................................................................... 73
14
         COMMON LAW FRAUD
         (California Law)
15      COUNT 10 .................................................................................................................. 76
16
         CONSTRUCTIVE FRAUD
         (California Law)
17      COUNT 11 .................................................................................................................. 78
18       FRAUDULENT INDUCEMENT
         (California Law)
19      COUNT 12 .................................................................................................................. 80
20       BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING
         (California Law)
21      COUNT 13 .................................................................................................................. 82
22       MONEY HAD AND RECEIVED
         (California Law)
23      COUNT 14 .................................................................................................................. 82
24       BREACH OF EXPRESS WARRANTY
         (Cal. Comm. Code § 2313)
25      COUNT 15 .................................................................................................................. 85
26       BREACH OF IMPLIED WARRANTIES
         (Cal. Comm. Code § 2314)
27      COUNT 16 .................................................................................................................. 87
28
     CLASS ACTION COMPLAINT                                       iii
     Case No. 5:19-cv-4596
                  Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 4 of 100




 1         INTENTIONAL MISREPRESENTATION
           (Cal. Civ. Code §§ 1709-1710)
 2
          COUNT 17 .................................................................................................................. 90
 3         NEGLIGENT MISREPRESENTATION
           (Cal. Civ. Code §§ 1709-1710)
 4
          COUNT 18 .................................................................................................................. 91
 5         FRAUD BY CONCEALMENT
           (Cal. Civ. Code § 3294)
 6
          COUNT 19 .................................................................................................................. 94
 7         QUASI CONTRACT/RESTITUTION/UNJUST ENRICHMENT
           (California Law)
 8
     IX. REQUEST FOR RELIEF ........................................................................................ 95
 9
     X. DEMAND FOR JURY TRIAL ................................................................................ 96
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     CLASS ACTION COMPLAINT                                         iv
     Case No. 5:19-cv-4596
                 Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 5 of 100




 1                                       I.   INTRODUCTION
 2          1.     Plaintiff David Rasmussen files this Class Action Complaint against Tesla,
 3   Inc. (“Tesla” or “Defendant”) on behalf of himself and all persons worldwide who
 4   purchased, owned, used, or leased one or more of Tesla’s Model S or X vehicles (the
 5   “Class” and “Class Vehicles” as defined herein) for fraudulent misrepresentations and
 6   omissions, unlawful and unfair business practices, violations of the federal Computer Fraud
 7   and Abuse Act, 18 U.S.C 1030 et seq., violations of California’s Comprehensive Computer
 8   Data Access and Fraud Act, Cal. Pen. Code § 502, and violations of federal and state
 9   warranty and consumer protection laws and other violative acts as alleged herein.
10          2.     In an August 2, 2006 blog post by Elon Musk, Co-Founder, CEO and now ex-
11   Chairman titled, “The Secret Tesla Motors Master Plan (just between you and me)”, Musk
12   describes the business strategy of Tesla which can be described as the emulation of typical
13   technological-product life cycles and initially targeting affluent consumers, and then
14   moving into a larger market and appealing to the masses.
15

16

17

18

19

20

21                                                                                                      [1]

22          3.     Musk then describes Tesla’s goals and mission in detail, and concludes with
23   a summary of the “Master Plan” as follows:
24

25

26      1
           Musk, Elon, “The Secret Tesla Motors Master Plan (just between you and me)” August 2, 2006,
27   https://www.tesla.com/blog/secret-tesla-motors-master-plan-just-between-you-and-me (last accessed Jul.
     29, 2019).
28
     CLASS ACTION COMPLAINT                            1
     Case No. 5:19-cv-4596
                 Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 6 of 100




 1

 2

 3

 4

 5

 6

 7

 8

 9

10                                                                                                     [2]

11          4.     The last three words in Tesla’s manifesto, “Don’t tell anyone”, depicts the
12   exact behavior of Tesla and its attitude toward customers worldwide. Tesla frequently
13   tries to portray itself as the “good guy” and can be seen by the recent events involving its
14   vehicles. In response to an incident in Hong Kong where a Tesla Model S caught on fire
15   after the batteries ignited, Tesla’s official statement to the public was as follows:
16
                   “Tesla battery packs are engineered with a state-of-the-art design so
17
                   that in the very rare instance a fire does occur, it spreads very slowly
18                 and vents heat away from the cabin, alerting occupants that there is an
                   issue and giving them enough time to exit the vehicle. The safety of our
19
                   customers is our top priority, and if we do identify an issue, we will do
20                 whatever is necessary to address it.” [3]
21
            5.     Tesla’s solution to serving its “top priority” was to include a thermal
22
     management safety update, characterized as a “precautionary measure” to “protect the
23
     battery and improve [its] longevity.” Tesla further represented that:
24

25      2
          Id.
        3
         Alvarez, Simon, “Tesla rolls out improved Model S/X battery thermal management software amid
26   HK fire investigation,” Teslarati website, https://www.teslarati.com/tesla-model-s-model-x-battery-
27   longevity-update/ (May 15, 2019) (last accessed Aug. 5, 2019).

28
     CLASS ACTION COMPLAINT                           2
     Case No. 5:19-cv-4596
                   Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 7 of 100




 1                   ““As we continue our investigation of the root cause, out of an
                     abundance of caution, we are revising charge and thermal management
 2
                     settings on Model S and Model X vehicles via an over-the-air software
 3                   update that will begin rolling out today, to help further protect the
                     battery and improve battery longevity” [4]
 4

 5
              6.     What Tesla failed to disclose and has yet to reveal or acknowledge is that the
 6
     aforementioned software updates to improve “battery longevity” and to “further protect”
 7
     the battery were all fraudulent and intentional misrepresentations of what the software
 8
     updates would accomplish. Under the guise of “safety” and increasing the “longevity” of
 9
     the batteries of the Class Vehicles, Tesla fraudulently manipulated its software with the
10
     intent to avoid its duties and legal obligations to customers to fix, repair, or replace the
11
     batteries of the Class Vehicles, all of which Tesla knew were defective, yet failed to
12
     inform its customers of the defects. Tesla failed to inform customers that the software
13
     updates would cause significant harm to its customers in terms of reduced range
14
     capabilities, longer battery charging times, and overall decrease in the value of the Class
15
     Vehicles. Tesla accomplished this fraud by manipulating its software in at least the
16
     following ways: by placing an artificial, software induced limitation on the total number
17
     of usable kilo-watt hours (“kWh”) for the Class Vehicles, in other words, limiting the
18
     maximum capacity of the Class Vehicles, by limiting the ability of owners of the Class
19
     Vehicles to charge the battery cells up to the natural and normal amount of approximately
20
     4.2 volts, by placing a battery capacity limitations, by decreasing the charging speed for
21
     the Class Vehicles, and by reducing the performance in terms of speed and other factors
22
     for the Class Vehicles.
23
              7.     Tesla cannot be exonerated for its wrongdoing despite claiming and acting
24
     under the guise of “safety.” If this were true, Tesla could have informed owners of the
25
     Class Vehicles whether their car was at a higher risk of catching on fire and could have
26
27      4
            Id.
28
     CLASS ACTION COMPLAINT                         3
     Case No. 5:19-cv-4596
                 Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 8 of 100




 1   offered to replace the batteries for the Class Vehicles. Instead, Tesla has, and continues
 2   to, deny the fact that the software updates in question have caused significant harm and
 3   damage to customers. Tesla denies that the software updates had a significant effect on
 4   the batteries of the Class Vehicles, and unlawfully expects its customers to foot the bill
 5   for a battery replacement.
 6          8.     Tesla knew that the batteries of the Class Vehicles were defective, and also
 7   pushed out software updates despite knowing that the Class Vehicles would suffer from
 8   loss in range and performance. It is apparent that Tesla’s top priority is not the safety of
 9   its customers, but really, itself and its intent to avoid providing warranty battery
10   replacements to rightful customers. Tesla cannot be exonerated from its greed and
11   fraudulent intent, all of which have already harmed, continue to harm, and will continue
12   harming innocent purchasers and consumers nationwide. Tesla must be held accountable
13   for its actions and should not be allowed to continue acting unchecked and treating its
14   customer base in line with the descriptive title in an April 26, 2013 article by CNN titled
15   “Tesla offers idiot proof warranty”, which goes on to explain the warranties that Tesla
16   provides for the batteries of its vehicles. 5
17          9.     Tesla’s treatment of customers seeking warranty repair and more
18   information regarding their vehicles shows that perhaps what Tesla truly thinks of its
19   customers is similar to the title of the article above. This is further exhibited by Tesla’s
20   ability to significantly alter and affect things after sale of its vehicles, such as total range
21   of a vehicle, amongst others, which can lead to a negative impact on the value of an
22   electric vehicle. Customers are duped by Tesla’s fraudulent business practices and
23   Tesla’s fraudulent misleading and deceptive marketing and advertisements regarding
24   warranties and safety of the vehicles. Customers are then further duped after purchase
25   when Tesla fails to recognize the problems caused by its own actions and are then
26
27
        5
           CNN, “Tesla offers idiot proof warranty”, April 26, 2013
     https://money.cnn.com/2013/04/26/autos/tesla-service-gaurantee, (last accessed Jul. 31, 2019).
28
     CLASS ACTION COMPLAINT                             4
     Case No. 5:19-cv-4596
                    Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 9 of 100




 1   harmed even further when Tesla shifts blame to its customers instead. Customers are
 2   harmed by Tesla’s assurances and warranties and are left completely helpless at the hands
 3   of Tesla. Tesla’s ability to directly control, affect, and effectively decrease the value and
 4   mileage range of its vehicles after they are sold constitutes unfair business practices and
 5   violations of state and federal consumer protection and warranty laws. Punitive and
 6   exemplary damages are especially warranted here, where Tesla has acted completely with
 7   the intent to avoid its legal obligations and duties to its customers as promised.
 8            10.      To date, Tesla has failed to inform owners of the scope of which vehicles are
 9   affected and has failed to repair or remedy the situation it created by “stealing” the
10   battery capacity rightfully owned and paid for by its customers. Tesla’s priorities are
11   clearly not towards customers and purchasers of its Model S and Model X vehicles and
12   also cannot be exonerated by claiming that it needs more time to develop a remedy.
13            11.      On August 1, 2019, Tesla discovered a problem with a feature on its vehicles
14   called “Dog Mode,” which allows owners to leave their pets inside the cars safely and
15   protects them against the risk of overheating and extremely high temperatures. Less than
16   two days later, Tesla took notice of the issue and apparently went to work immediately.
17   The individual who reported the problem stated the following on Twitter:
18

19

20

21

22

23

24
                                                                                                                             [6]
25

26
27
         6
            Lambert, Fred, “Tesla starts pushing fix to its ‘Dog Mode’ in incredible turnaround” August 2, 2019, Electrek,
     https://electrek.co/2019/08/02/tesla-pushing-fix-dog-mode/ (last visited August 5, 2019).
28
     CLASS ACTION COMPLAINT                                        5
     Case No. 5:19-cv-4596
                    Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 10 of 100




 1

 2            12.     Thankfully, there were no animals harmed as a result of Tesla’s software
 3   malfunction. As one website dedicated to electric vehicles states:
 4

 5                    “While the problem was potentially dangerous and probably shouldn’t
                      have been there in the first place, you have to give it up for Tesla being
 6
                      able to fix it and push the update so fast.
 7
                      That’s the big advantage of Tesla’s business model based around over-
 8
                      the-air software updates and a short feedback loop.
 9
                      It doesn’t get much shorter than customers tweeting the CEO, who
10
                      responded quickly and Tesla’s software team pushed the update almost
11                    as quickly.” [7]
12
              13.     Here, the problem was only “potentially dangerous” and as noted by the
13
     author of the article and the Twitter user who reported the malfunction to Mr. Musk,
14
     Tesla had acted swiftly in response to the pet-owner’s call for distress. While Tesla may
15
     seem to be the “good guy” here, the same cannot be said for the thousands of Tesla
16
     owners worldwide who have suffered actual damage whose lives are in actual danger and
17
     at risk of their cars igniting on fire and exploding. While the owner above is correct in
18
     stating that no other car manufacturer could have acted so swiftly the way that Tesla did,
19
     the same could be said about the fact that Tesla is the first, and currently only, car
20
     manufacturer that can sell a car to customers while retaining the ability to later rob them
21
     of the car’s capabilities, functions, value and performance. This goes to show the fact
22
     that perhaps the top priorities are of a company like Tesla, which prioritizes the
23
     development of games and entertainment onboard its vehicles, are not aligned with the
24
     the safety of the owners who are at risk of being seriously harmed and who have already
25
     suffered from damages. Not only are the problems alleged herein a low priority for
26
27      7
            Id.
28
     CLASS ACTION COMPLAINT                            6
     Case No. 5:19-cv-4596
                 Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 11 of 100




 1   Tesla, it is clear that Tesla has acted with the intent to escape from its duties and legal
 2   obligations it has to its customers, with greed and profit being Tesla’s only motives.
 3         14.     Despite the fact that there have been over a dozen reports of Tesla’s vehicles
 4   catching fire over the past six years, with most of the recent fires being unrelated to a
 5   crash or auto-collision, Tesla clearly has not made this issue a top priority. Tesla knew
 6   and was aware, of the fact that the software updates would cause significant range loss
 7   for the Class Vehicles and has failed to address this issue to date. Tesla cannot continue
 8   to be allowed to operate unchecked as it has, especially where real harm has been done
 9   and where actual owners have suffered from damage.
10         15.     While the technical aspect of Tesla’s fraudulent manipulation of its software
11   updates and technical issues regarding lithium-ion batteries may be complex, the scheme
12   and fraud that Tesla perpetuated was motived purely by money and profit and was simple
13   when carried out by Tesla where: (1) Tesla knew or should have known that the batteries
14   of the Class Vehicles were defective; (2) Tesla released software updates under the guise
15   of safety and effectively limited the capacity of the batteries, lowered the charging
16   speeds, and decreased the performance of the vehicles; (3) Tesla denied customers who
17   sought replacement batteries or similar remedies under warranty despite having caused
18   the same problems that its customers complained of; and where Tesla’s acts were
19   motivated by an intent to escape its legal duties and obligations to customers in an
20   attempt to save costs. Tesla’s dependence on the “success” of its defective batteries and
21   vehicles is unsurprising at a time where Tesla faces increased competition in the electric-
22   vehicle market and a decrease in the number of sales of its defective vehicles.
23         16.     While government officials and regulators are already investigating and/or
24   examining Tesla’s conduct, 8 it is insufficient to help the owners of Class Vehicles who
25   are forced to choose from at least the following harms, damage, and costs: (1) continue
26
27   8

28
     CLASS ACTION COMPLAINT                         7
     Case No. 5:19-cv-4596
                 Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 12 of 100




 1   driving the Class Vehicles where range has been severely impacted by a loss of anywhere
 2   between 20-40 miles, spend more time charging their vehicles which increases costs and
 3   severe inconveniences to their daily travel and commutes; or (2) pay out-of-pocket
 4   monies for a replacement battery from Tesla (approximately $20,000 - $25,000 as of the
 5   date of filing) and not knowing whether or when their vehicles will be at risk of suffering
 6   from Tesla’s nefarious and harmful software “updates”; or (3) expend time and costs to
 7   go through Tesla’s warranty arbitration program, only to be told that the problems that
 8   they are experiencing are not under warranty, despite relying upon Tesla’s
 9   representations of Tesla having the best warranty program in the world: or (4) purchasing
10   a new vehicle and when attempting to trade-in or sell their current Tesla vehicle to do so,
11   suffer from the significant loss in value that their vehicles suffer from due to the loss in
12   range as a result of Tesla’s software “updates.”
13         17.     Plaintiff David Rasmussen brings this action individually and on behalf of
14   the proposed classes, and all others similarly situated who are owners of Tesla Model S
15   and X vehicles against Defendant Tesla, Inc. (“Tesla”). Plaintiff seeks damages,
16   injunctive relief, and equitable relief for Tesla’s conduct in connection with software
17   updates and the batteries in Tesla’s all-electric, battery-powered vehicles. Tesla’s ability
18   to issue over-the-air software updates is unique and, for the right reasons, may be used as
19   a tool to benefit Tesla owners. However, the problem here is that when this ability is
20   unchecked, unregulated, and conducted in a manner to avoid legal duties and obligations
21   as Tesla does with its warranties, customers like Plaintiff and other members of the
22   putative class are at the short end of the stick and are left helpless and will continue to be
23   harmed by companies like Tesla that operate on the belief that “not telling anyone” is
24   good company policy.
25         18.     Specifically, Tesla has violated federal and state laws, which include the
26   Computer Fraud and Abuse Act (18 U.S.C. § 1030 et seq.) (“CFAA”), California’s
27   Comprehensive Computer Data Access and Fraud Act (Cal. Pen. Code § 502 et seq.)
28
     CLASS ACTION COMPLAINT                        8
     Case No. 5:19-cv-4596
                 Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 13 of 100




 1   (CCCDAF), Magnuson-Moss Warranty Act (15 U.S.C. § 2301, et seq. (“MMWA”);
 2   California’s Song-Beverly Consumer Warranty Act (“Song-Beverly”), Cal. Civ. Code §
 3   1780 et seq.; California’s Unfair Competition Law (Cal. Bus. Prof. Code Section 17200
 4   et seq.) (“UCL”); California’s Consumer’s Legal Remedies Act (Cal. Civ Code Section
 5   1750 et seq.) (“CLRA”), California’s Unfair Competition Law (Cal. Bus. Prof. Code
 6   Section 17200 et seq.) (“UCL”); California’s False Advertising Law (Bus. & Prof. Code
 7   § 17500 et seq. (“FAL”); breach of express warranty, breach of implied warranty,
 8   intentional misrepresentation; negligent misrepresentation; common law fraud; fraud by
 9   concealment, trespass to chattels, conversion and violation of consumer protection and
10   warranty laws nationwide.
11         19.     Plaintiff seeks, at his election and for that of the putative class members:
12   replacement batteries for the Class Vehicles, return of the money premiums that were
13   paid for cars that were supposedly capable of achieving the rated miles as Tesla
14   represented, calculated at a certain dollar per kilo-watt hour (kWh), refunds to consumers
15   that paid extra for what they should have received to begin with, and any other relief
16   available to Plaintiff and the proposed classes. Plaintiff also seeks punitive and
17   exemplary damages for Tesla’s knowing fraud and unfair business practices, including
18   illicit use of software updates to avoid the legal obligations and duties owed to Plaintiff,
19   the proposed classes, and consumers nationwide.
20         20.     Tesla has been operating unchecked at the expense of customers like
21   Plaintiff and the other putative class members for too long. Tesla must be held
22   accountable for its duties and legal obligations that it owes to its customers and cannot be
23   left off the hook for doing what is similarly alleged against companies operating in the
24   technology industry. As alleged herein, Tesla has committed the same type of fraud
25   involved in those cases and has committed what should be referred to as the “battery-
26   gate” of the automotive industry.
27

28
     CLASS ACTION COMPLAINT                         9
     Case No. 5:19-cv-4596
                 Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 14 of 100




 1                                        II.   PARTIES
 2         21.     Plaintiff David Rasmussen (“Plaintiff”) is an individual who was, and is at
 3   all times relevant herein, a resident of Victorville, California. Plaintiff owns a 2014 Tesla
 4   Model S 85 bearing the vehicle identification number 5YJSA1H15EFP51614.
 5         22.     Plaintiff purchased his Model S 85 as a used vehicle from a private third-
 6   party seller. At the time of sale, his Model S had approximately 32,700 miles on the
 7   odometer, and currently has approximately 137,000 miles. Plaintiff is, and was at all
 8   relevant times herein, a legal, subsequent purchaser and therefore is a rightful owner of a
 9   Tesla Model S vehicle, for which all rights and warranties are were transferable and
10   therefore applicable to him.
11         23.     Plaintiff has been directly harmed by Tesla’s software updates and
12   subsequent fraudulent acts as alleged and described in this complaint because (1) he was
13   wrongfully and fraudulently denied a warranty battery replacement; (2) he has suffered
14   harm in the form of calculable lost value after Tesla’s actions reduced the maximum
15   battery capacity of his car by approximately 8 kWh; (3) he has suffered from a decrease
16   in range which adds extra time spent charging and more time to his daily commute; (4)
17   continues to be at-risk of harm due to Tesla’s ability to manipulate its software to the
18   detriment of Plaintiff and other consumers; and (5) he has not been informed or advised
19   by Tesla of the defective nature of the batteries in his vehicle, nor has Tesla offered any
20   information with regards to the safety of continued operation of his vehicle. This harm
21   has been suffered as a direct result of Tesla’s underlying motive and intent to escape its
22   legal duties and obligations to Plaintiff and other members of the putative class.
23   Furthermore, Tesla operates under the guise of “safety” for customers yet fails to
24   recognize the harm that has been affected to owners of its vehicles. In addition to Tesla’s
25   attempt to escape its legal obligations and duties owed to customers as warrantied, Tesla
26   refuses to provide information in relation to the recent battery fires and fails to notify
27   owners of vehicles that are potentially affected of the same.
28
     CLASS ACTION COMPLAINT                        10
     Case No. 5:19-cv-4596
                 Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 15 of 100




 1         24.     Defendant Tesla, Inc. d/b/a/ Tesla Motors, Inc. is a Delaware corporation,
 2   with its principal place of business in Palo Alto, California. Tesla is an auto
 3   manufacturer of electric vehicles and designs, manufacturers, markets, distributes, and
 4   sells exclusively electric vehicles. Since 2012, Defendant Tesla designed, manufactured,
 5   distributed, marketed and sold the Tesla Model S electric vehicle (“Model S”) and, later,
 6   the Tesla Model X (“Model X”) in the United States and with a large concentration of
 7   both vehicles being sold in the State of California.
 8         25.     Tesla also regularly conducts business throughout the State of California and
 9   owns and operates a system of company-owned dealerships and service centers within the
10   jurisdiction of this Court. On information and belief, through Tesla’s publicly filed
11   financial reports and its website, Tesla’s design, testing, and manufacturing of its
12   vehicles, including the Class Vehicles at its headquarters in California and throughout the
13   State of California. Tesla’s advertising, promotional materials, and website are designed
14   to show the operation of various Tesla vehicles in a manner which emanates that its
15   vehicles are from California. Tesla also utilizes promotional videos which are purporting
16   to show the operation of Model S, X and other Tesla vehicles being operated and driven
17   in California.
18         26.     Tesla’s authorized dealerships are tightly and highly controlled by Tesla and
19   are structured as agents of Tesla. Tesla controls the marketing practices of Tesla-
20   authorized dealerships, Tesla repair and service facilities, and has full rein over the
21   appearance of these purported dealerships and service centers. Tesla’s control of its
22   dealerships emanates primarily from its headquarters in California.
23         27.     At all times relevant to this action, Tesla, marketed, distributed, advertised,
24   leased, sold, and warranted its vehicles, including the Class Vehicles by and through its
25   dealerships and service centers located nationwide with many of them located in
26   California.
27   ///
28
     CLASS ACTION COMPLAINT                        11
     Case No. 5:19-cv-4596
                  Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 16 of 100




 1                                     III.    JURISDICTION
 2          28.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331
 3   because the claims of Plaintiff and the Class involve violations of federal laws, including
 4   the Computer Abuse and Fraud Act, 18 U.S.C. § 1030 et seq. and the Magnuson-Moss
 5   Warranty Act, 15 U.S.C. § 2310 et seq. This Court also has supplemental jurisdiction
 6   over the state law claims pursuant to 28 U.S.C. § 1367(a) because all of the claims
 7   alleged herein form part of the same case or controversy.
 8          29.     This Court also has subject matter jurisdiction pursuant to the Class Action
 9   Fairness Act of 2005, 28 U.S.C. § 1332(a)(1), (d)(1), (d)(2), and (d)(3) because the
10   proposed classes consist of 100 or more members; the amount in controversy exceeds
11   $5,000,000, exclusive of costs and interest; and minimal diversity exist. Tesla produced
12   over 14,500 Model S and X vehicles in Q2 2019 and delivered 17,722 of these vehicles in
13   the same quarter.9 Including the number of deliveries of Tesla’s Model 3 vehicles, Tesla
14   delivered 95,356 vehicles and produced 87,048 which surpassed the companies own
15   records. 10
16          30.     This Court has both specific and general personal jurisdiction over
17   Defendant Tesla because it maintains minimum contacts with the United States, this
18   judicial district, and this state. Tesla purposefully availed itself of the laws of this state
19   by conducting a substantial amount of its business in the state, including designing,
20   testing, manufacturing, and/or distributing Tesla vehicles, including the Class vehicles, in
21   this state. Tesla also developed, prepared, and disseminated warranty materials for the
22   Class Vehicles within and from its headquarters in this state and specifically within this
23   judicial district. Thousands of Class Vehicles were sold, leased, and delivered at various
24

25

26          9
             Tesla, “Second Quarter 2019 Update”, https://tesla.gcs-web.com/static-files/1e70a30c-20a7-
27   48b3-a1f6-696a7c517959 (last visited Jul. 25, 2019).
           10
                   Id.
28
     CLASS ACTION COMPLAINT                           12
     Case No. 5:19-cv-4596
                  Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 17 of 100




 1   Tesla showroom and service center locations throughout this state, and this judicial
 2   district.
 3                                             IV.     VENUE
 4          31.       Venue is proper in this judicial district under 28 U.S.C. § 1391 because a
 5   substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in this
 6   judicial district. Furthermore, Tesla’s principal place of business in in this judicial
 7   district, and it is believed, and therefore alleged, that a substantial amount of the conduct
 8   of which Plaintiff’s complaint is based upon comes as a result of Tesla’s acts that
 9   occurred in this judicial district. Additionally, the San Jose division of this Court is the
10   proper division for filing given the fact that Tesla’s headquarters is in Palo Alto,
11   California.
12               V.    FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS
13          A.        Tesla Literally Catches on Fire Worldwide
14          32.       On June 16, 2018, the battery pack of a Tesla Model S caught on fire in Los
15   Angeles, CA while the owner was sitting traffic.
16

17

18

19

20

21

22

23

24                                                                                                           [11]

25
            11
                See Electrek, “Tesla says battery fire without crash in LA was ‘extraordinarily unusual
26   occurrence’, still investigating the cause”, September 5, 2018, https://electrek.co/2018/09/05/tesla-
27   battery-fire-la-without-crash/, (last visited July 28, 2019).

28
     CLASS ACTION COMPLAINT                              13
     Case No. 5:19-cv-4596
                   Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 18 of 100




 1          33.        Tesla’s public statement following investigation was that the fire was an
 2   “extraordinarily unusual occurrence” amongst further reassurances that Tesla vehicles are
 3   “10 times less likely to catch on fire” than its gas-powered counterparts.12 Despite
 4   representing to the public that the fire in Los Angeles was extraordinary, at least three
 5   separate fires involving Tesla Model S vehicles sparked worldwide.
 6          34.        On April 21, 2019, a Tesla Model S vehicle was caught on video bursting
 7   flames while parked in a garage in Shanghai, China.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21                                                                                                            [13]

22          35.        After the smoke cleared in Shanghai, Tesla announced its preliminary
23   finding that the source of the fire was a single battery module located at the front of the
24

25
            12
                 Id.
26          13
              See Electrek, “Tesla gives updates on cause of a battery fire, says single module is
27   responsible”, https://electrek.co/2019/06/28/tesla-updates-cause-shanghai-battery-fire/ (last visited Jul.
     25, 2019).
28
     CLASS ACTION COMPLAINT                              14
     Case No. 5:19-cv-4596
                  Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 19 of 100




 1   vehicle. A Tesla Model S battery “pack” contains 16 battery modules similar to one
 2   below:
 3

 4

 5

 6

 7

 8

 9

10                                                                                                      [14]

11          36.      Just after midnight on May 3, 2019, firefighters in San Francisco responded
12   to reports of a residential home garage fire. Responding firefighters reported that a Tesla
13   Model S was parked in the garage, unplugged, and saw smoke coming out from near the
14   right rear tire area of the car.
15

16

17

18

19

20

21

22

23                                                                                                      [15]

24

25          14
               Id.
            15
               ABC 7 San Francisco, “Tesla Model S catches fire in San Francisco Garage” May 3, 2019,
26   https://abc7news.com/automotive/tesla-model-s-catches-fire-in-sf-garage/5283936/, (last accessed July
27   29, 2019).

28
     CLASS ACTION COMPLAINT                            15
     Case No. 5:19-cv-4596
                  Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 20 of 100




 1          37.     Just two weeks later, authorities in Hong Kong reported that a Tesla Model
 2   S vehicle suddenly caught fire in the parking garage of a shopping mall. Authorities
 3   reported that the car was parked for about half an hour before the battery began to emit
 4   smoke and then eventually the car burst into flames, which took firefighters over 45
 5   minutes to contain. 16
 6          38.     The most recent case of a Tesla catching fire occurred on July 30, 2019 in
 7   Ratingen, Germany. Similar to the other recent incidents of Tesla’s catching on fire, the
 8   Model S in question was not occupied and started to catch on fire after a loud bang was
 9   heard.17
10

11

12

13

14

15

16

17

18

19

20

21                                                                                                  [18]

22

23

24
            16
                Bloomberg, “Tesla Suddenly Catches Fire in Hong Kong Parking Lot, Times Says” May 13,
25   2019, updated May 14, 2019, https://www.bloomberg.com/news/articles/2019-05-14/tesla-suddenly-
     catches-fire-in-hong-kong-parking-lot-times-says, (last accessed Jul. 29, 2019).
26           17
                Supertipp, “Cause of fire unclear: Tesla goes up in flames”, https://www.supertipp-
27   online.de/2019/07/30/brandursache-unklar-tesla-geht-in-flammen-auf/ (last accessed Aug 5. 2019).
             18
                Id.
28
     CLASS ACTION COMPLAINT                         16
     Case No. 5:19-cv-4596
                  Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 21 of 100




 1          39.     To date, Tesla has failed to provide its customers with any further
 2   information regarding the cause of these fires and has failed to inform customers as to
 3   which vehicles are potentially at risk of catching fire.
 4          B.      Tesla’s Solution to the Fires – Software Updates
 5          40.     Those who are familiar with Tesla cars are most likely aware of the fact that
 6   Tesla routinely updates its cars by pushing out over-the-air software updates, just like
 7   most are familiar with cell-phone software updates. Tesla’s website displays as follows:
 8

 9

10

11

12

13

14

15                                                                                                         [19]

16          41.     Just like various mobile electronics and cellular phone companies do by
17   sending users updates which can include new features, games, and sometimes provide
18   security updates and technical bug fixes, Tesla does the same for all of the vehicles in its
19   fleet. In doing so, Tesla claims, markets, advertises, and represents that these software
20   updates are intended to make their cars safer and better as they receive improved
21   capabilities and new functions and features over time. Tesla represents on its website in
22   the FAQ, or frequently asked questions section, the following:
23   ///
24   ///
25   ///
26
27
            19
               Tesla, “Support – Software Updates”, https://www.tesla.com/support/software-updates (last
     visited July 25, 2019).
28
     CLASS ACTION COMPLAINT                           17
     Case No. 5:19-cv-4596
                  Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 22 of 100




 1

 2

 3

 4                                                                                                    [20]

 5          42.     On May 15, 2019, just under one month after having investigated the
 6   Shanghai fire, Tesla issued a software update to all Model S and X cars and informed
 7   users that the updates were merely “out of an abundance of caution.” Tesla also provided
 8   that the over-the-air software update would change some settings in the cars’ battery
 9   management software (BMS) that were related to charging and thermal controls. No
10   further details were provided, which is Tesla’s normal protocol when it comes to battery-
11   talk, and as one website stated, “[t]he software of Tesla’s battery management system is
12   one of the company’s most closely guarded trade secrets.” 21
13          43.     However, Tesla fraudulent concealed information from Plaintiff and the
14   other putative class members by failing to inform which vehicles are potentially affected,
15   nor did Tesla inform customers that their cars would experience a significant decrease in
16   the total amount of range, and other performance issues.
17          44.     Tesla’s deployment of these software “updates” has significantly affected
18   the use and drastically limited the performance of the Class Vehicles. Tesla severely
19   limits the maximum amount of battery capacity available in the Class Vehicles, and
20   essentially took away significant value from these vehicles with one tap on the screen.
21          45.     By issuing the software updates, Tesla operates under the guise of “safety”
22   yet fails to provide customers with any further information relating to whether the
23   continued operation of their vehicles is safe, or whether their vehicles are at risk and
24   potentially life-threatening.
25
            20
               Id.
26          21
               See The Verge, “Tesla pushes battery software update after recent fires”,
27   https://www.theverge.com/2019/5/16/18627746/tesla-fire-battery-software-update-model-s-x (last
     visited Jul. 25, 2019).
28
     CLASS ACTION COMPLAINT                          18
     Case No. 5:19-cv-4596
                 Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 23 of 100




 1         46.     Customers rely on Tesla’s representations and advertisements of their
 2   vehicles and are left at the mercy of Tesla when it comes to ownership of their vehicles.
 3   Plaintiff and other putative class members updated their cars as required by Tesla’s
 4   warranty. Plaintiff and other putative class members were unaware of the fact that the
 5   software updates would effectively limit the maximum amount of battery capacity
 6   available in their cars, which translated into a decrease in the number of miles available, a
 7   decrease in performance and decrease in the charging speed of their cars. All of these
 8   limitations were unlawfully, fraudulently, and deceptively delivered to their cars as part
 9   of Tesla’s so-called software “updates” for said “safety” of their vehicles.
10         C.      Tesla’s Violations of the Computer Fraud and Abuse Act (18 U.S.C. §
11                 1030 et seq.)
12         47.     The Computer Fraud and Abuse Act (“CFAA”) 18 U.S.C. § 1030 et seq.,
13   establishes a private cause of action against a person who “knowingly accessed a
14   computer without authorization or exceeding authorized access,” and whose access
15   results in damage or loss in excess of $5,000. 18 U.S.C. 18 U.S.C. § 1030(g)
16   (referencing 18 U.S.C. § 1030(c)(4)(A)(i)(I)). Under the CFAA, a computer is defined as
17   one, “which is used in or affecting interstate or foreign commerce or communication.” 18
18   U.S.C. § 1030(e)(2).
19         48.     Tesla vehicles are equipped with an onboard computer known as a media
20   control unit, or “MCU”, which allows for internet, GPS and Wi-Fi connected capabilities,
21   and serves as the platform for receiving Tesla’s software updates. There are three
22   versions of Tesla’s MCU, which consist and are made up of the following:
23
                   “Display – Main Computer Unit (MCU1) S/X
24
                   17” LCD, 1200 x 1920 resolution
25                 Nvidia’s Visual Computing Module VCM…”
     ///
26
     ///
27

28
     CLASS ACTION COMPLAINT                       19
     Case No. 5:19-cv-4596
                  Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 24 of 100




 1

 2

 3

 4

 5

 6

 7

 8                                                                                                   [22]

 9          49.     Tesla’s MCU’s are “computers” under the CFAA by virtue of their data
10   processing and communication functions and their operation in conjunction with Plaintiff
11   and the putative class members’ vehicles. They are used in and affect interstate and
12   foreign commerce and communication by providing key information to Tesla vehicles,
13   including software updates that may affect the safety and improve upon the reliability of
14   the same.
15          50.     Tesla knowingly and intentionally manipulated its software updates in order
16   to limit the amount of battery capacity and charging speed of its vehicles and did so either
17   without authorization and/or exceeding the authorization of its customers. Tesla failed to
18   provide any information to its customers regarding the fact that such software updates
19   would lead to a significant reduction in charging speed, performance, and severe loss of
20   range for their vehicles.
21          51.     Tesla further acted fraudulently and under the guise of “safety” as the reason
22   or the software updates, to the detriment of its customers. Tesla’s violations of the
23   CFAA resulted in a loss of range which equal to a loss in value for the Class Vehicles.
24          52.     By issuing the range-reducing and battery capacity-limiting software updates
25   to the vehicles owned by Plaintiff and the other putative class members, Tesla also
26
27
            22
                Tesla Tap, “List of Undocumented Technical Aspects to Model S, X, and 3 Vehicles”,
     https://teslatap.com/undocumented/ (last accessed Aug. 8, 2019).
28
     CLASS ACTION COMPLAINT                           20
     Case No. 5:19-cv-4596
                 Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 25 of 100




 1   violated California’s Computer Crime Law, Cal. Pen. Code § 502 et seq., which prohibits
 2   similar behavior as provided by its federal counterpart.
 3         53.     Plaintiff and the putative class members owned their vehicles and possessed
 4   the right to use them without interference by Tesla. However, by limiting the range of
 5   their vehicles and reducing the charging speed and performance of their vehicles, Tesla
 6   has inflicted damages to Plaintiff and the putative class members in the form of
 7   substantially reducing the value of their cars.
 8         54.     Plaintiff and the putative class members have no choice but to abide by
 9   Tesla’s commands and are forced to accept Tesla’s software updates or risk losing the
10   ability to receive warranty repair from Tesla. Plaintiff and the putative class members
11   would not have paid as much as they did for their cars, or would have paid significantly
12   less for their cars had they known that Tesla would introduce range and battery capacity-
13   limiting software that would significantly and severely impact the value and function of
14   their cars after purchase.
15         D.      Tesla Throttles Battery Charging Speeds and Manipulates Range
16                 Calculations
17         55.     Upon information and belief, and by and through the further investigation of
18   Plaintiff and counsel for Plaintiff, Tesla uses various formulas to determine what the
19   rated mileage range for its vehicles should be. Upon information and belief, Tesla has
20   used a calculation of 295 watt-hours/mile for all Model S 85 RWD vehicles, multiplied
21   by the total amount of usable battery capacity to determine what the total number of rated
22   miles are.
23         56.     The relationship between rated range and battery capacity in kWh is well-
24   known in the community to be a fixed constant multiplier of 295wh/mi (for Model S 85
25   kWh RWD cars) and is not related in any way to how the car is driven or the
26   environment. Upon information and belief, this fixed constant multiplier is what Tesla
27   used or uses to determine the estimated mileage ratings for its vehicles. This fixed
28
     CLASS ACTION COMPLAINT                       21
     Case No. 5:19-cv-4596
                   Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 26 of 100




 1   constant variable is relied upon when calculating the EPA range estimates that Tesla
 2   prominently advertises, represents, and displays to consumers, and can be seen as
 3   displayed on the “Moroney Label” that is displayed on new vehicles for sale.
 4           57.     Upon information and belief, Tesla has lowered the number for the fixed
 5   constant variable, which has the practical effect of giving the illusion that more miles are
 6   available. Customers like Plaintiff and the other putative class members relied upon the
 7   number of miles that Tesla represented to them. However, what they didn’t know after
 8   purchasing the Class Vehicles is that Tesla has the ability to manipulate the number that
 9   was used to calculate mileage in order to avoid having to provide warranty battery
10   replacements.
11           58.     Upon further information and belief, Tesla fraudulently and unlawfully
12   manipulated and pushed out a software update prior to February 2019 (actual update date
13   is unknown at this time), which contained changes to the battery management system
14   software, by replacing the variable previously used for energy consumption, or, 295
15   Wh/mi. Upon further information and belief, the energy consumption constant was
16   reduced to 276 Wh/mi, for subject vehicles which in effect, would artificially increase the
17   number of rated miles displayed for Plaintiff’s car.23
18           59.     Upon information and belief, and by and through the further investigation by
19   Plaintiff and counsel for Plaintiff, Tesla has used this 295Wh/mi constant to determine
20   the numbers it provides to the Environmental Protection Agency (EPA) and has also used
21   this variable to calculate the fleet-wide average of maximum rated mileage. This fixed
22   constant variable was also used to determine the EPA’s estimated mileage rating of 265
23   miles of rated range. The Tesla Model S 85 is advertised as an “85 battery”, however, it
24   is widely and publicly known that the Model S 85 consists of a battery pack that contains
25

26      23
           This determination was made by use of a third-party application that can directly read the BMS
27   data directly from the car. It is believed that this information is identical to the information available
     only to service technicians at Tesla Service Centers.
28
     CLASS ACTION COMPLAINT                               22
     Case No. 5:19-cv-4596
                 Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 27 of 100




 1   approximately 81 kWh, with only 78.1 kWh available and usable for powering the
 2   vehicle.
 3         60.     Upon investigation of Plaintiff and Plaintiff’s counsel it has become
 4   apparent that Tesla has fraudulently and/or deceptively lowered the fixed constant
 5   variable and now uses a lower watt-hour/mi variable rate a lower watt-hour/mi variable
 6   rate. The practical effect of doing so means that the total number of miles in terms of
 7   maximum range for Plaintiff’s car will display a higher number. If Tesla had used the
 8   same fixed variable rate of 295 Wh/mi, then Plaintiff’s car would then be calculated as
 9   having approximately 204 rated miles. Instead, Tesla fraudulently and unlawfully
10   lowered this fixed variable number in order to give the illusion that Plaintiff’s car had
11   more miles at maximum range. Doing so gives Tesla the excuse to avoid its duty and
12   legal obligations to replace the battery of Plaintiff’s vehicle, as well as other members of
13   the putative classes.
14         61.     Tesla attempts to further escape from its legal obligations by using confusing
15   terms and relies on terms such as “Rated Miles” or “Rated Range”, when the actual term
16   that Tesla should be using is Battery Capacity calculated by the kilowatt-hour (kWh).
17   Tesla does not display the amount of battery capacity kWh on any user information
18   display available on the vehicle. Owners are only given access to the displayed
19   percentage and rated range as displayed on the vehicle display.
20         62.     Using this data obtained from multiple Tesla Model S 85 vehicles it is clear
21   that the battery in Plaintiff’s vehicle and Class Vehicles display their rated Range based
22   on the BMS reporting the Nominal Remaining kWh minus the Battery Brick Buffer (4
23   kWh) divided by the discovered constant of 276 Wh/mile. This calculation has proved
24   consistent with multiple vehicles.
25         63.     Upon information and belief, and by investigation of Plaintiff and Plaintiff’s
26   counsel, Tesla manipulated the software to limit the maximum amount of battery capacity
27   available, thereby limited the ability for the Class Vehicles to charge fully. Thus, the
28
     CLASS ACTION COMPLAINT                       23
     Case No. 5:19-cv-4596
                 Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 28 of 100




 1   Class Vehicles are unable to reach a full state of charge, which under normal conditions,
 2   is approximately 4.2 volts per battery cell (402 volts for the entire battery pack).
 3         64.     Upon further information and belief, Tesla reduced the ability to charge
 4   these battery cells and as a result, the batteries are only capable of charging up to 4.1
 5   volts or less. In other words, Plaintiff and the other putative class members are only able
 6   to charge their batteries to approximately 85% to 90%. This translates into a decrease in
 7   the number of miles available, due to the fact that the batteries are limited by software
 8   and prevented from charging to their full capacity.
 9         E.      Tesla Knew and Was Fully Aware of the Problems and Cause of
10                 Potential Fires
11         65.     In a July 24, 2017 article published by Electrek titled “Tesla strangely starts
12   delivering new 85 kWh battery packs software-locked at 75 kWh,” the author goes on to
13   report that Tesla had begun delivering new Model S 75 and Model X 75 vehicles.
14   Tesla’s Model S 75 and Model X 75 vehicles were previously all equipped with Tesla’s
15   base 75 kWh battery pack. The article notes however, that the new “75” vehicle models
16   were equipped with 85 kWh battery packs.
17         66.     Tesla knew of the potential problems with its batteries and recognized these
18   issues without informing the public or its customers. As the article states, “[w]hat is
19   particularly strange is that the automaker is not listing the new battery pack as an
20   available option for Model S or Model X nor is it offering it as an upgradeable option
21   who receive the new pack, who are currently left in the dark.” Tesla did not, and has not
22   come forth with an official comment regarding this change and practice of equipping cars
23   with a higher-than advertised battery pack.
24         67.     The fact is that Tesla was aware of the fact that its customers and owners
25   fully expected to be able to charge to the maximum battery capacity as paid for.
26   However, Tesla realized the mistakes it had made by fraudulently advertising and selling
27

28
     CLASS ACTION COMPLAINT                        24
     Case No. 5:19-cv-4596
                 Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 29 of 100




 1   to Plaintiff and the putative class members cars that could not be safely charged to the
 2   maximum battery capacity.
 3         68.     Tesla’s failure to inform its customers and the general public and reason it
 4   has yet to come forth with an official comment is simple, it did not want to admit to the
 5   fact that it had sold a defective product to its customers that would be unable to achieve
 6   or operate as sold and intended for use by Plaintiff and the putative class members.
 7   Instead of coming clean with the general public, Plaintiff, and the putative class members
 8   by informing them about the potential risk of their vehicles catching on fire, Tesla
 9   decided to withhold this information and also chose to go behind the backs of its
10   customers and use software updates and throttling of the battery to avoid liability.
11         69.     Tesla continues to deny facts that it already knows to be true and cannot
12   continue to operate under the same shroud of secrecy. Tesla has previously used its
13   software updates to enhance and improve the Class Vehicles. However, it cannot
14   continue to do so under the guise of safety where it has been unjustly enriched and
15   received monetary benefit in exchange of the harm suffered by Plaintiff and the other
16   putative class members. Despite having known of the potential risk and problems that
17   would certainly arise, Tesla attempts to continue fraudulently concealing this information
18   and is clearly motivated by greed and supported by a reckless neglect of its customers.
19         F.      Tesla Previously Profited by Selling What It Now Claims as
20                 “Insignificant” In Value
21         70.     As a result of Tesla’s improper and fraudulent methods of calculating,
22   Plaintiff has suffered in at least the following ways: (1) Plaintiff’s daily commute has
23   been substantially and significantly affected by Tesla’s fraudulent concealment and
24   manipulation of software to the point that Plaintiff is no longer able to drive his car prior
25   to the updates and would be forced to pay out-of-pocket costs for items that should have
26   been replaced under warranty but for Tesla’s deceptive acts and unfair business practices;
27   and as warrantied.
28
     CLASS ACTION COMPLAINT                       25
     Case No. 5:19-cv-4596
                   Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 30 of 100




 1           71.     Tesla refers to an 8 kWh decrease in battery capacity as a minor and
 2   insignificant amount, yet, hypocritically, offers its customers the ability to increase the
 3   battery capacities of certain vehicles within Tesla’s fleet. Customers have paid anywhere
 4   between $2000 - $10,000 in order to add approximately 10 kWh of increased battery
 5   capacity.24 What Tesla brushes off as insignificant here, it charges consumers a premium
 6   to add the same for their cars. The following display shows the option for some Model S
 7   vehicles with 70 kWh batteries to upgrade to 75 kWh on Tesla’s website:
 8

 9

10

11

12

13

14

15                                                                                                   [25]

16           72.     Plaintiff’s car experienced a decrease of approximately 8 kWh in the amount
17   of usable battery kWh capacity in less than two weeks, directly as a result of Tesla’s
18   software updates. Despite the fact that Tesla profits from customers by offering battery
19   capacity upgrades, Plaintiff was told that the amount of lost battery capacity he suffered
20   was not significant.
21           73.     On Tesla’s failure to provide a proper remedy in the form of a warranty
22   battery replacement despite making a large profit from consumers indicates Tesla’s
23   culpability for the conduct, for which an award of punitive and exemplary damages is
24   warranted.
25
        24
            InsideEVs, “Tesla Now Offers Model S 60 kWh To 75 kWh Upgrade For Only $2,000”,
26
     https://insideevs.com/news/333892/tesla-now-offers-model-s-60-kwh-to-75-kwh-upgrade-for-only-
27   2000/, April 17, 2017 (last accessed July 31, 2019.
                                                                                                       25

28
     CLASS ACTION COMPLAINT                         26
     Case No. 5:19-cv-4596
                    Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 31 of 100




 1            G.      Tesla’s Manipulates Its Software to Avoid Replacing Batteries and to
 2                    Escape Its Warranty Obligations
 3            74.     Upon close examination of the data available on Plaintiff’s vehicle and the
 4   warranty replacement criteria as disclosed by Tesla’s service team, Tesla violates state
 5   and federal law warranty statutes and engages in fraudulent and deceptive behavior by
 6   manipulating the software for its vehicles. Tesla knew, or should have known, that the
 7   software updates issued to Plaintiff and the other putative class members’ vehicles would
 8   suffer from significant range loss. Tesla achieves this by, manipulating the calculations
 9   for total amount of range that is available.
10            75.     That the Class Vehicles had suffered from significant range loss. Rated
11   Range calculation so as to avoid replacing batteries under warranty. Tesla represents
12   through its service technicians that warranty replacements would be available. Tesla
13   technician shared that warranty replacement would be available if the subject vehicle’s
14   battery has degraded at least 10% beyond the fleet-wide average degradation for similar
15   battery module at the same mileage. The technician stated that Plaintiff’s vehicle has
16   battery type “14” and that the original rated range was 265 miles at 295 Wh/mi and that
17   the current fleet-wide average for this battery at about 135,000 miles was 231 miles at
18   295 Wh/mi. The technician also reported that Plaintiff’s vehicle showed 217 miles rated
19   range.
20            76.     Had Tesla been using the same constant for all three of the ranges then this
21   would be fair. However, Tesla has changed the constant variable and now uses the 276
22   Wh/mi rate, which results in a substantial over-inflation of mileage. Plaintiff realized
23   that his rated range prior to May 13, 2019 of 247 miles (at 276 Wh/mi) is the same as the
24   231 miles stated as fleet-wide average when using 295 Wh/mi (247*276 = 231*295).
25   Both calculations represent a usable capacity of about 68.2 kWh. Thus, the fleet-wide
26   average degradation is approximately 13% (100-(231 miles/265 miles)) after almost 5
27   years and 135,000 miles.
28
     CLASS ACTION COMPLAINT                          27
     Case No. 5:19-cv-4596
                 Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 32 of 100




 1         77.     Based upon the investigation of Plaintiff and Plaintiff’s counsel, it is
 2   believed that by using these calculations and directly reading the data from the BMS, that
 3   Plaintiff’s battery has approximately 204 rate miles (at 296 Wh/mile), or 60.2 kWh of
 4   usable battery capacity for his vehicle. This amounts to approximately 23% total
 5   degradation, or 12% below the fleet-wide average for like vehicles based on Tesla’s
 6   representations.
 7         78.     Tesla’s practice of using misrepresented current rated range knowingly and
 8   deceptively places Plaintiff’s vehicle and the vehicles of other putative class members
 9   outside of the warranty replacement requirements.
10         79.     Plaintiff and every single member in the putative classes are deceived by
11   Tesla into believing that their battery degradation is much less than what has actually
12   occurred by Tesla’s deceptive practice of not showing the battery capacity in kWh.
13   Plaintiff believed prior to May 13, 2019 that his vehicle’s battery had only degraded by
14   7% (100-(247/265)). This under stated degradation has been presented in the media and
15   falls in line with “Tesla battery degradation at less than 10% after over 160,000 miles,
16   according to latest data” and Tesla has never publicly refuted such claims.
17
           80.     If Plaintiff were to purchase a replacement battery from Tesla to restore the
18
     plaintiff’s vehicle to its full functionality and usability the price would be approximately
19
     $20,0000. Tesla has acted fraudulently and attempts to shift the burden of these costs and
20
     label them as out-of-warranty. Plaintiff and other putative class members are left helpless
21
     as Tesla sits in the ultimate bargaining position as it has absolute reign over the warranty
22
     process and ability to control the variables that are relied upon in determining warranty
23
     coverage. Tesla is capable of manipulating its software via updates and can preempt any
24
     type of claim for warranty repair.
25
           81.      While Tesla has operated and continues to operate under the guise of
26
     “promoting battery longevity” and safety of the Class Vehicles, it is clear that what Tesla
27

28
     CLASS ACTION COMPLAINT                        28
     Case No. 5:19-cv-4596
                 Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 33 of 100




 1   is really trying to do is to avoid its duties and legal obligations to Plaintiff and the
 2   putative class. Tesla’s ability to issue software updates and manipulate software without
 3   recognizing and reimbursing consumers for lost range and lost value of the vehicles is the
 4   culmination of Tesla’s ability to operate unchecked for so long. Plaintiff and other
 5   putative class members are left holding the bag and are harmed by Tesla’s deceptive
 6   business practices and fraudulent acts.
 7         82.     Additionally, Tesla represents that its vehicles are safe, but Tesla has failed
 8   to provide any viable information to the public regarding the exact details of the recent
 9   car fires. Tesla owes a duty to its customers to disclose any material information
10   regarding the cause of the recent vehicle fires and provide information to owners of the
11   potentially fatal vehicles.
12         83.     The fact is that Plaintiff and the putative class members have now been
13   harmed because they have experienced a significant and real monetary loss of value with
14   their vehicles. As alleged herein, Tesla has reaped the profits by using the same logic
15   that it now chooses to ignore when it comes time to return the loss in value that
16   consumers now suffer from.
17         H.      Tesla Owners Have No Choice but To Accept Software Updates
18         84.     In order to be eligible for warranty repair and coverage for Tesla’s vehicles,
19   Tesla owners must update their vehicles regularly, and are unable to operate their
20   vehicles without Tesla’s software because they do not work as they are intended without
21   the same.
22         85.     Though Tesla owners may have the choice to deny software updates, or at
23   the very least, postpone the installation and commencement of such, customers are
24   essentially left helpless based on Tesla’s demand and imposition of terms that require
25   owners to comply with Tesla’s software updates.
26         86.     Consumers must use Tesla’s operating system and accept Tesla’s software
27   updates if they do not want to risk voiding the warranties that are provided with their
28
     CLASS ACTION COMPLAINT                         29
     Case No. 5:19-cv-4596
                  Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 34 of 100




 1   vehicles. Thus, the terms of Tesla’s warranties and motor vehicle purchase agreements
 2   are part of the benefit of Plaintiff’s and the other putative class members’ bargains when
 3   purchasing Tesla’s vehicles to the extent they apply.
 4          87.     Consumers like Plaintiff and the other putative class members expect that
 5   their cars will operate as advertised and intended upon purchase of the same.
 6          88.     Tesla’s Motor Vehicle Purchase Agreement and New and Used Car Limited
 7   Warranties include Tesla’s attempts to disclaim certain warranties, and makes the terms
 8   and language of such one-sided, fails to allow consumers to negotiate separate terms, are
 9   unconscionable contracts of adhesion, and essentially render the vehicles incapable of
10   operation – and from functioning up to the standards of the vehicles as they were
11   intended and marketed to be used.
12          89.     Along with Tesla’s battery capacity limiting software updates, the
13   limitations period in Tesla’s warranties for the vehicles prevented consumers from
14   discovering, or making any claim for any defects regarding the vehicles’ batteries within
15   the applicable and unenforceable limitations period, even with the use of diligence, as
16   Tesla is in the exclusive control of information regarding its proprietary software and the
17   batteries of its vehicles.
18          90.     Any limitations period in the agreements and warranties from Tesla are thus
19   unconscionable and unenforceable to the extent they are used to deny consumers of
20   lawful and rightful warranty repair, remedy, or replacements.
21          91.     Any attempts by Tesla to limit liability for its software updates is also
22   unconscionable and unenforceable as Tesla’s software updates are necessary in order for
23   consumers to continue the use of their vehicles while still maintaining the full realization
24   and benefit of the consumers’ bargains.
25          I.      Plaintiff David Rasmussen’s Experience
26          92.     Prior to Tesla May 16, 2019 update, Plaintiff David Rasmussen was familiar
27   with Tesla’s unique software update capabilities and relied on his Model S 85 as a daily
28
     CLASS ACTION COMPLAINT                         30
     Case No. 5:19-cv-4596
                    Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 35 of 100




 1   driver for his lengthy 250+ mile commute from his home in Victorville, California to his
 2   workplace in Carlsbad, California.
 3            93.     Plaintiff recorded information between June 2017 to July 2019 which
 4   consists of the amount available rated range miles on the y axis, and the x axis indicating
 5   time and actual vehicle mileage.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21                                                                                                                     [26]

22

23

24

25

26       26
          Rasmussen, David, Various Data Points from 2014 Tesla Model S 85 bearing the vehicle identification number
     5YJSA1H15EFP51614”
27

28
     CLASS ACTION COMPLAINT                                   31
     Case No. 5:19-cv-4596
                 Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 36 of 100




 1         94.     The chart above illustrates the number of miles available at an estimated
 2   100% battery range and at a 100% state of charge for Plaintiff’s Model S between June
 3   2017 to July 2019. 27
 4         95.     The graph displays what has been considered normal battery degradation by
 5   the plaintiff until the drops labeled as 2019.16.1.1 and 2019.16.2. The drops correspond
 6   with Tesla’s over-the-air software updates bearing those designations. Between January
 7   2, 2019 to May 13, 2019, Plaintiff’s Model S was averaging approximately 247 rated
 8   miles at a full 100% battery charge. After the set of software updates was pushed
 9   through to Plaintiff’s vehicle, the maximum available rated mile range dropped to
10   approximately 235 miles, and then further down to 217 miles. To date, the maximum
11   number of rated miles for Plaintiff’s car when at a full 100% state of charge has remained
12   at approximately 217 miles.
13         96.     Prior to and after purchasing his vehicle, Plaintiff understood the basic
14   concepts surrounding battery-powered electric vehicles, which included the
15   comprehension that lithium-ion batteries, such as the ones that are used to power Tesla
16   vehicles, will certainly lose some power over time. Plaintiff understood this as consistent
17   with the wording in Tesla’s Battery and Drive Unit Limited Warranty which stated:
18
                   “The Battery, like all lithium-ion batteries, will experience gradual
19
                   energy or power loss with time and use. Loss of Battery energy or
20                 power over time due to or resulting from Battery usage is NOT covered
                   under this Battery and Drive Unit Limited Warranty.”28
21

22

23

24
           27
               Rasmussen, David, “Data collected between June 2017 through July 2019” (Green dots on
25   graph indicating Tesla Software Updates 2019.16.1.1 and 2019.16.2) (x-axis indicates mileage on
     odometer, y-axis indicates maximum available rated miles with top line at 265).
26       28
            Tesla New Vehicle Limited Warranty
27   https://www.tesla.com/sites/default/files/pdfs/Model_S_New_Vehicle_Limited_Warranty_201602_en_
     NA.pdf (last accessed Aug. 7, 2019)
28
     CLASS ACTION COMPLAINT                        32
     Case No. 5:19-cv-4596
                  Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 37 of 100




 1          97.     Plaintiff’s vehicle suffered a drop in both battery energy and power
 2   overnight, directly as a result of the two software updates from Tesla. As the graph
 3   above illustrates, the battery degradation that Plaintiff experienced was neither “gradual”
 4   nor was it a loss of energy or power due to “time and use.” This loss of battery energy
 5   and power was due solely to the software updates from Tesla.
 6          98.     Although Plaintiff had purchased the car as a used vehicle from a private
 7   third-party seller, he knew that his 2014 Model S 85 would be taken care of by Tesla after
 8   conducting research about the company and its cars. Plaintiff had seen various marketing
 9   ads and relied upon the representations made by Tesla’s ex-chairman, Elon Musk.
10   Plaintiff reasonably relied upon Tesla marketing materials, news websites, and online
11   group forums like www.teslamotorsclub.com, a website that consists of a large online
12   community and gathering of Tesla owners and fanatics alike, who connect with each
13   other to discuss all things Tesla. 29
14          99.     After researching more about the vehicles offered by Tesla, Plaintiff learned
15   that Tesla had given what was called the “Tesla Infinite Mile Warranty” to As Tesla
16   represented and displayed on their website, the warranty would include an 8-year, infinite
17   mile warranty as to the battery pack and drive train of Tesla’s Model S 85kWh vehicles.
18   In addition, the warranty would apply to all models produced in the future and would
19   apply retroactively to all prior models that were already produced at the time. 30 These
20   promises were displayed on Tesla’s website as follows:
21

22

23

24

25          29
                 Tesla Motors Club (TMC), “About Us - Formed in 2006, Tesla Motors Club (TMC) was the
     first independent online Tesla community. Today it remains the largest and most dynamic community of
26   Tesla enthusiasts”, www.teslamotorsclub.com/tmc/ (last visited July 28, 2019).
27
              30
                 See Tesla, “Infinite Mile Warranty” (Aug. 15, 2014), https://www.tesla.com/blog/infinite-
     mile-warranty (last visited July 16, 2019).
28
     CLASS ACTION COMPLAINT                           33
     Case No. 5:19-cv-4596
                 Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 38 of 100




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13                                                                                               [31]

14         100. Plaintiff also found records of other Model S owners who reported
15   degradation at various stages of use showing that typical degradation to be 5% in the first
16   year and 1-2% for subsequent years. This collected information shows the actual numbers
17   in real life of batteries in excess of 250,000 miles of use. Plaintiff used this information,
18   which Tesla has never publicly discredited, along with other available information on the
19   web in making his purchase decision.32
20         101. Plaintiff had initially considered purchasing a used, certified pre-owned
21   Model S directly from Tesla, as he had believed that doing so would provide him with the
22   best warranty coverage. However, after seeing marketing materials and advertisements
23   online regarding Tesla’s warranty program, Plaintiff relied upon Tesla’s representations
24   that his car would be taken care of by Tesla under warranty. Consumers like Plaintiff and
25

26
           31
27              Id.

28
     CLASS ACTION COMPLAINT                        34
     Case No. 5:19-cv-4596
                Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 39 of 100




 1   other putative class members relied upon statements like these made by Tesla, such as the
 2   “Worlds-Best Warranty Program” and the “Infinite-Mile Warranty.”
 3           102. Furthermore, consumers like Plaintiff and the other putative class members
 4   found themselves unable to resist to Tesla’s empty promises, false advertisements, and
 5   deceptive marketing strategies. Plaintiff and the putative class members purchased these
 6   vehicles with what they thought were all covered under warranty by Tesla. This would
 7   naturally include the batteries of these vehicles.
 8           103. As mentioned herein, Tesla has maintained and continues to maintain the
 9   position that the information it possesses with regards to the batteries is highly top-secret
10   and proprietary trade information. In fact, Tesla maintains the exclusive rights to this
11   information as indicated in the warranty language below:
12
                   “The Tesla lithium-ion battery (the “Battery”) and Drive Unit are
13
                   extremely sophisticated powertrain components designed to withstand
14                 extreme driving conditions. You can rest easy knowing that Tesla’s
                   state-of-the-art Battery and Drive Unit are backed by this Battery and
15
                   Drive Unit Limited Warranty, which covers the repair or replacement
16                 of any malfunctioning or defective Battery or Drive Unit…” 33
17
             104. Tesla’s statements regarding the full-inspection, vehicle, and battery
18
     warranties were empty promises to induce consumers to purchase Tesla’s vehicles.
19
     Rather than perform under the warranties that it provides to its vehicles, Tesla relies upon
20
     the very same language that is used to market its “state-of-the-art” batteries, as an excuse
21
     to deny proper warranty repairs and battery replacements.
22
     ///
23
     ///
24
     ///
25

26      33
            Tesla, “New Vehicle Limited Warranty”
27   https://www.tesla.com/sites/default/files/pdfs/Model_S_New_Vehicle_Limited_Warranty_201602_en_
     NA.pdf, (last accessed and downloaded Aug. 7, 2019).
28
     CLASS ACTION COMPLAINT                        35
     Case No. 5:19-cv-4596
                Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 40 of 100




 1         J.     Plaintiff Rasmussen is Denied a Warranty Battery Replacement
 2         105. On May 15, 2019, Plaintiff successfully installed the May 15, 2019 software
 3   update, version 2019.16.1.1 and on May 29, 2019 version 2019.16.2 was pushed through
 4   as an over-the-air software update.
 5         106. Over the next two weeks after installing the update 2019.16.1.1, Plaintiff
 6   noticed that the total number of maximum rated miles was decreasing from 2 to 5 miles
 7   per day from what it had been prior to the software update. Instead of displaying the
 8   usual 247 miles rated range at maximum battery capacity, Plaintiff discovered that his car
 9   was finally showing just 218 rated miles at full 100% charge.
10         107. On June 10, 2019, Plaintiff notified Tesla of the issue via telephone support
11   of the suspected issue with battery degradation and was advised to take his car in for
12   service and to have a battery inspection performed.
13         108. On June 17, 2019, Plaintiff brought his Model S for service to the Tesla
14   Service Center in Oceanside, CA where a battery diagnostic test was performed. Plaintiff
15   was informed by a Tesla service technician that the battery was operating “normally” and
16   that there were no faults or errors detected with the battery. Plaintiff was sent home and
17   told to return after a few weeks had passed to see if the problem would persist.
18         109. Due to Plaintiff’s long daily commute and the fact that his car was still
19   showing 218 miles of rated range at maximum battery capacity, Plaintiff returned on June
20   20, 2019 and requested another battery diagnostic test. Plaintiff was informed by Tesla
21   service technicians that a higher-level diagnostic test could be performed, also known as
22   a Charge Amperage Capacity (CAC) test, at the cost of $253.50 to Plaintiff. Plaintiff was
23   further informed if the test results indicated that there was an error with the battery, that
24   he would then be eligible for a battery replacement under warranty.
25         110. Plaintiff declined to have the test performed when the service manager
26   advised plaintiff that the test results would only be shared verbally and no printed copy of
27   the results or otherwise recording on the results would not be allowed.
28
     CLASS ACTION COMPLAINT                        36
     Case No. 5:19-cv-4596
               Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 41 of 100




 1         111. Plaintiff returned again on July 2, 2019 to have the HV Battery Test (CAC
 2   test) performed (work order number 3000S0000166387) and accept that the results would
 3   only be explained but no printed results would be provided. Plaintiff was informed that
 4   the test results were negative and that there was no indication of any significant battery
 5   errors. Plaintiff asked whether he could see the results, or obtain a copy of the same,
 6   however, he was repeatedly denied access to them and was ultimately allowed to glimpse
 7   the results on a computer screen with explanations provided by the service technician.
 8         112. Plaintiff was informed by a Tesla service center technician that the “fleet-
 9   wide average” for 135,000 miles of use has a maximum rated range of approximately 231
10   miles. Plaintiff was further informed that the amount of maximum rated range for his car
11   at 217 miles was only 7% lower than the fleet-wide average, and that if his car had been
12   10% or more, lower than the fleet-wide average, he would then be eligible for a warranty
13   battery replacement.
14         113. On July 12, 2019, per the instructions provided by Tesla’s written warranty,
15   Plaintiff filed a claim with the National Center for Dispute Settlement (NCDS) to seek a
16   warranty battery replacement.
17         114. On July 15, 2019, NCDS refused to adjudicate Plaintiff’s claims with the
18   reasons being that Plaintiff’s claim for the battery were not covered by the warranty
19   provided by Tesla.
20         115. The graph below illustrates the data collected by a researcher in the
21   Netherlands and the green dots are representative of where Plaintiff’s car belongs in
22   relation to the data collected from other vehicles. As the graph illustrates, there is a
23   significant drop in the amount of “remaining battery capacity” that occurred following
24   the 2019.16.2 software update from Tesla.
25

26
27

28
     CLASS ACTION COMPLAINT                        37
     Case No. 5:19-cv-4596
                 Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 42 of 100




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16                                                                                                           [34]

17
            116. Despite the fact that Plaintiff’s car had suffered from a decrease of nearly 30
18
     miles in available range, or in other words, a loss of approximately 8 kWh of battery
19
     capacity immediately following Tesla’s 2019.16.1 and 2019.16.2 software updates, Tesla
20
     maintains that the decrease is “normal” and insignificant.
21
            117. Plaintiff complied with all requirements including the acceptance, download,
22
     and installation of Tesla’s software updates, bringing his car to a Tesla Service Center
23
     after being instructed by Tesla to do so, and submitting the claim to NCDS arbitration as
24

25
            34
                Steinbuch, Maarten, “Tesla Model S degradation data,”
26   https://steinbuch.wordpress.com/2015/01/24/tesla-model-s-battery-degradation-data/ (last visited July
27   18, 2018) (G

28
     CLASS ACTION COMPLAINT                            38
     Case No. 5:19-cv-4596
                   Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 43 of 100




 1   expressly required by Tesla’s warranty.35 Based upon the arbitrator’s decision that
 2   Plaintiff’s claims are not arbitrable, and the fact that Plaintiff is, indeed, “not satisfied
 3   with the arbitrator’s decision or Tesla’s compliance” he now brings this action to pursue
 4   all of and “any other legal remedies available” to him on behalf of himself and the other
 5   putative class members located throughout the nation.
 6            K.     Complaints and Comments from Tesla Owners Worldwide
 7            118. After the software updates were issued, customers began to complain about
 8   the range loss and battery issues on the popular Tesla Motors Club online forum website.
 9   One particular discussion titled “Sudden Loss of Range With 2019.16.x Software” has
10   garnered nearly 3,000 replies from hundreds of members worldwide and has been viewed
11   over 136,000 times, shown below:
12

13

14

15

16                                                                                                                 [36]

17            119. Other comments from members on the same thread of this specific forum
18   post describe having similar experiences with their cars:
19

20            a. “So about two months ago I was stuck on 2019.4 because my MCU was
                 dying and unable to connect to Wi-Fi to update and eventually died from
21
                 the e-MMC issue. My replacement MCU came with 2019.24 installed and
22               after driving my car for less than 50 miles I dropped from 221 rated miles
                 at 90% to 199 rated miles at 90%.”37
23

24            35
                 Tesla, “New Vehicle Limited Warranty”
     https://www.tesla.com/sites/default/files/pdfs/Model_S_New_Vehicle_Limited_Warranty_201602_en_NA.pdf, (last
25   accessed and downloaded Aug. 7, 2019).
         36
            Tesla Motors Club Forum, “Sudden Loss of Range with 2019.16.x Software”, June 3, 2019,
26   https://teslamotorsclub.com/tmc/threads/sudden-loss-of-range-with-2019-16-x-software.154976/, (last
27   visited Aug. 7, 2019).
              37
                 Id. Post #2696, August 5, 2019.
28
     CLASS ACTION COMPLAINT                                  39
     Case No. 5:19-cv-4596
              Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 44 of 100




 1
         b. “When I complained to Tesla about immediately losing 10% range they
 2
            also gave me a chart claiming there was nothing wrong I was just imaging
 3          it. Over time, and challenges, Tesla admitted there is a loss. Last week I
            was told by Tesla service manager that "Tesla made a conscious decision
 4
            to reduce charging capacity to 90% to avoid fires and Tesla regards that as
 5          a reasonable compromise." I feel this makes the car unsellable since Tesla
            hasn't fully explained why my specific battery pack I need to disclose it to
 6
            a buyer. And, I am not confident that the issue is resolved. It also confirms
 7          that my (our) battery pack is defective since Tesla thought it dangerous
            enough to secretly download a "fix". The reduced range is accompanied
 8
            by longer charge time. Even if I accept the defective battery pack condition
 9          and drive the car I now am faced with increased time to actually get any
10
            range.” 38

11       c. “Well, my 254 miles has been cut to 238 miles at full charge.:( This is
12
            especially bad for those of us that tow... We need the longer range and can't
            afford to have it shortened. Tesla better be upfront and explain why I have
13          to sacrifice 14 miles…” 39
14
         d. “I think the issue is communication from the manufacturer. They are
15          lying/hiding/not forthcoming/whateveryouwanttocallit with information
16
            about this update. For example, if they released this software update to
            prevent battery fires, what happens to owners that have been refusing to
17          go on V9 software and do updates? 40
18
         e. Are they now at risk of having a car fire in their garage while they sleep?
19          If it's not about the fires, then why do this cap at all? Prevent future
20          degration? Well they just degraded them now instead of the future, what's
            the point in that? I can't see how you can say this is about expectation. The
21          manufacturer physically capped battery capacity of vehicles they do not
22          own without an explanation. How can you possibly view this as being
            ok?”41
23

24

25
         38
            Id. Post #2675
26       39
            Id. Post #2574, August 3, 2019
         40
27          Id. Post #2597, August 4, 2019
         41
            Id.
28
     CLASS ACTION COMPLAINT                    40
     Case No. 5:19-cv-4596
                 Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 45 of 100




 1          120. Plaintiff is aware of, and upon information and belief hereon alleges that
 2   similar owners that have experienced the same issues as alleged herein, in the State of
 3   California, Minnesota, Georgia, and Florida at the very least. Plaintiff will seek
 4   amendment to include these owners as necessary, and upon a full investigation, thorough
 5   review, and consideration of those claims have been completed by Plaintiff’s counsel.42
 6          121. Plaintiff is aware of, and upon information and belief hereon alleges that
 7   owners of Tesla’s vehicles are affected worldwide, and further alleges that at least one
 8   owner in Norway has been affected by Tesla’s conduct and acts as alleged herein.
 9   Plaintiff will seek amendment to include the worldwide owners as necessary, and upon a
10   full investigation, thorough review, and consideration of those claims have been
11   completed by Plaintiff’s counsel.43
12          L.      Civil RICO Investigation
13          122. Since the first reports of standalone battery fires, meaning fires that occurred
14   that were not the result of a collision or accident, and at the very least since June 2018,
15   Tesla shared information about potential battery defects with its US Service Center
16   Locations nationwide, jointly and secretly; investigated the possible causes of the battery
17   fires; delayed and/or prevented the release of inculpatory information; misled regulatory
18   authorities; and maintained a consistent public posture as to the scope of the vehicles
19   affected by the defective batteries, and the safety risks that the Class Vehicles posed.
20          123. Tesla’s close cooperation with its nationwide US Service Center locations
21   on issues surrounding the battery defects, and joint participation in the predicate acts
22   described below, evidence not only the formation of a common purpose to conduct the
23   enterprise through a pattern of racketeering activity, but also a conspiracy to participate in
24   an enterprise by conducting the affairs of such an enterprise through a pattern of
25
            42
                Plaintiff’s counsel is currently and actively investigating claims of Tesla owners that involve
26   the allegations asserted herein, namely the reduction in miles, limited battery capacity, decreased
27   charging rates, and decreased performance of the Class Vehicles nationwide and worldwide.
             43
                Id.
28
     CLASS ACTION COMPLAINT                              41
     Case No. 5:19-cv-4596
                Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 46 of 100




 1   racketeering activity as prohibited by the Racketeer Influenced and Corrupt
 2   Organizations Act (RICO), 18 U.S.C. §§ 1961-1968 et seq., and these acts are still being
 3   investigated by Plaintiff and Plaintiff’s counsel.
 4
                           VI.    CLASS ACTION ALLEGATIONS
 5
           124.    Plaintiff brings this action pursuant to Federal Rules of Civil Procedure
 6
     23(a), 23(b)(2), and 23(b)(3), individually, and on behalf of the following proposed
 7
     classes:
 8                Nationwide Class
 9                All persons or entities who, nationwide, purchased, or otherwise own,
                  a Tesla Model S or Model X vehicle (the “Class Vehicles”).
10

11                Nationwide Software Affected Subclass
12                All members of the Nationwide Class who purchased, or otherwise
13                own, a Tesla Model S or Model X vehicle with batteries that were
                  limited by Tesla’s over-the-air (OTA) software updates versions
14                2019.16.1.1 and 2019.16.2 after May 15, 2019 and as a result, suffered
15                from a reduction of and loss in the number of rated range miles
                  available for the vehicles.
16

17         125. Alternatively, if California law does not apply to all owners of the Class
18   Vehicles, Plaintiff brings this action individually, and on behalf of the following
19   proposed classes:
20
                  California Class
21

22                All persons or entities who, in the State of California, purchased, or
                  otherwise own, a Tesla Model S or Model X vehicle (the “Class
23                Vehicles”).
24
                  California Software Affected Subclass
25

26                All members of the California Class, who purchased, or otherwise own,
                  a Tesla Model S or Model X vehicle with batteries that were limited by
27
                  Tesla’s over-the-air (OTA) software updates versions 2019.16.1.1 and
28
     CLASS ACTION COMPLAINT                       42
     Case No. 5:19-cv-4596
               Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 47 of 100




 1                2019.16.2 after May 15, 2019 and as a result, suffered from a reduction
                  of and loss in the number of rated range miles available for the vehicles.
 2

 3
           126. Excluded from the proposed classes are Tesla, its employees, officers,
 4
     directors, legal representatives, heirs, successors, wholly or partly owned, and its
 5
     subsidiaries and affiliates, Tesla dealers, and the judicial officers and their immediate
 6
     family members and associated court staff assigned to this case, and all persons who
 7
     make a timely election to be excluded from the proposed classes.
 8
           127. Certification of Plaintiff’s claims for class-wide treatment is appropriate
 9
     because Plaintiff can prove the elements of the claims on a class-wide basis using the
10
     same evidence as would be used to prove those elements in individual actions alleging
11
     the same claims.
12
           128. This action has been brought and may be properly maintained on behalf of
13
     the classes proposed herein under Federal Rule of Civil Procedure 23. There is a well-
14
     defined community of interest in the litigation and the proposed class is ascertainable.
15
           129. Numerosity. Federal Rule of Civil Procedure 23(a)(1): The members of the
16
     classes proposed herein are so numerous and geographically dispersed that individual
17
     joinder of all proposed class members is impracticable. While Plaintiff believes that there
18
     are thousands of members of the proposed classes, the precise number of class members
19
     is unknown to them but may be ascertained from Tesla’s books and records. Class
20
     members may be notified of the pendency of this action by recognized, court-approved
21
     notice dissemination methods, which may include U.S. Mail, electronic mail, Internet
22
     postings, and/or published notice.
23
           130. Commonality and Predominance. Federal Rule of Civil Procedure 23(a)(2)
24
     and (b)(3): This action involves common questions of law and fact, which predominate
25
     over any questions affecting individual class members, including, without limitation:
26
                  a.     Whether Tesla engaged in the conduct alleged herein;
27

28
     CLASS ACTION COMPLAINT                       43
     Case No. 5:19-cv-4596
            Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 48 of 100




 1            b.    Whether Tesla designed, advertised, marketed, distributed,
                    leased, sold, or otherwise placed the Class into the stream of
 2
                    commerce in the United States;
 3
              c.    Whether Tesla’s acts and practices constitute unfair methods of
 4                  competitions;
 5
              d.    Whether Tesla engaged in unfair acts or business practices in the
 6                  conduct of trade;
 7
              e.    Tesla’s motives for devising, manipulating, and executing the
 8                  software updates to its vehicles;
 9
              f.    Whether and to what extent Tesla profited from the initial sale of
10                  battery capacity kWh to customers who purchased the upgrade
                    from Tesla;
11

12            g.    Whether Tesla engaged in deceptive business practices by
                    altering the fixed constant variable it uses to calculate and market
13
                    the total number of miles available for its vehicles after
14                  customers purchase the vehicles;
15            h.    Whether Tesla’s violated and continues to violate the Computer
16                  Fraud and Abuse Act (18 U.S.C. § 1030 et seq.);
17            i.    Whether Tesla violated and continues to violate the California
18                  Computer Crime Law;

19            j.    Whether Tesla’s conduct constitutes trespass to chattels and/or
                    conversion;
20

21            k.    Whether Tesla manipulated its software update to include
                    changes in the method of calculating energy consumption;
22

23            l.    Whether Tesla knew about the negative effects that the May 15,
                    2019 software update has had on the Class Vehicles, including a
24
                    decrease in the amount of maximum rated mileage range and a
25                  decrease in the amount of usable battery capacity;
26
27

28
     CLASS ACTION COMPLAINT                  44
     Case No. 5:19-cv-4596
               Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 49 of 100




 1                m.     Whether software updates which lead to a decrease in the amount
                         of usable battery capacity constitutes loss in value of the Class
 2
                         Vehicles;
 3
                  n.     Whether Tesla manipulated the software as a way to avoid and
 4                       deny warranty battery replacements to Plaintiff and the other
 5                       putative class members;
 6
                  o.     Whether Tesla’s conduct violates consumer protection statutes,
 7                       false advertisement laws, unfair business and trade practices
                         laws, and other laws as asserted herein;
 8

 9                p.     Whether Tesla’s unlawful, unfair, deceptive and fraudulent
                         practices harmed Plaintiff and the putative class members;
10

11                q.     Whether Plaintiff and other putative class members are entitled
                         to equitable relief, including, but not limited to, restitution or
12                       injunctive relief;
13
                  r.     Whether Plaintiff and other putative class members are entitled
14                       to damages and other monetary relief and, if so, in what amount;
15
                  s.     Whether Plaintiff and the putative class members are entitled to
16                       an award of punitive and exemplary damages based on Tesla’s
                         conduct and violations as alleged herein and if so, in what
17
                         amount.
18

19         131. Typicality. Federal Rule of Civil Procedure 23(a)(3): Plaintiff’s claims are
20   typical of the putative class members’ claims because, among other things, all such class
21   members were comparably injured through Tesla’s wrongful conduct as described above.
22   The relief that Plaintiff seeks is typical of the relief sought for the absent Class members.
23         132. Adequacy. Federal Rule of Civil Procedure 23(a)(4): Plaintiff is an adequate
24   proposed class representative because Plaintiff’s interests do not conflict with the
25   interests of the other members of the proposed classes they seek to represent; Plaintiff has
26   retained counsel competent and experienced in complex litigation and the technology and
27   subject matter in regards to the underlying suit; and Plaintiff intends to prosecute this
28
     CLASS ACTION COMPLAINT                       45
     Case No. 5:19-cv-4596
               Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 50 of 100




 1   action vigorously and have the financial resources to do so. The interests of the proposed
 2   classes will be fairly and adequately protected by Plaintiff and Plaintiff’s counsel.
 3         133. Declaratory and Injunctive Relief. Federal Rule of Civil Procedure
 4   23(b)(2): Tesla has acted or refused to act on grounds generally applicable to Plaintiff and
 5   the other members of the proposed classes, thereby making appropriate final injunctive
 6   relief and declaratory relief, as described below, with respect to the proposed classes as a
 7   whole.
 8         134. Injunctive relief is particularly necessary in this case because: (1) Plaintiff
 9   and the other members of the putative classes desire to purchase products with the same
10   qualities and attributes as Tesla advertises its vehicles to have; (2) if Tesla actually
11   manufactured its vehicles with the qualities and attributes as deceptively represented,
12   Plaintiff and the other members of the putative classes would purchase the same; (3)
13   Plaintiff and the other putative class members do not have the ability to determine
14   whether Tesla’s representations are true concerning the vehicles if they purchase vehicles
15   from Tesla in the future; and (4) Plaintiff and the other putative class members do not
16   have the ability to determine whether Tesla will attempt to, or actually commit the same
17   violations as alleged herein. Plaintiff and the other putative class members will likely
18   want to purchase Tesla’s vehicles and continue driving electric vehicles such as the ones
19   that Tesla manufactures, however, they expect that Tesla will not misrepresent or conceal
20   defects in those vehicles, or subsequent variations thereof, and will provide clear
21   explanations regarding the software updates it issues without concealing or mispresenting
22   the fact of what the software updates will do.
23         135. Superiority. Federal Rule of Civil Procedure 23(b)(3): Class actions are a
24   superior means for the fair and efficient adjudication of this controversy and action, when
25   compared to any other available means. It is unlikely that there will be any difficulties or
26   problems encountered with regards to management of this class action. A class action is
27   superior here also where damages, financial detriment, or any other harm that Plaintiff
28
     CLASS ACTION COMPLAINT                        46
     Case No. 5:19-cv-4596
                Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 51 of 100




 1   and the other putative class members have suffered is small in comparison and relation to
 2   the large burden, unnecessary expense and costs spent if individual litigants proceeded
 3   against Tesla instead of together as a class. Individual litigation and individual claims
 4   sought against Tesla would make it impracticable for the members of the proposed
 5   classes to individually seek redress for Tesla’s wrongful conduct. Despite the likely fact
 6   that individual class members have the means to and could afford to litigate as separate
 7   individual actions, doing so would place unnecessary burden on the court and would not
 8   promote judicial efficiency. Furthermore, individualized litigation creates a potential for
 9   inconsistent or contradictory judgments, and it increases the delay and expense to all
10   parties and the court system. Undoubtedly here, the class action device presents far fewer
11   management difficulties and provides the benefits of single adjudication, economy of
12   scale, as well as comprehensive supervision by a single court.
13         136. Plaintiff is not aware of any obstacles likely to be encountered in the
14   management of this action that would preclude its maintenance as a class action. Federal
15   Rule of Civil Procedure Rule 23 provides the Court with the authority and flexibility to
16   maximize the efficiencies and benefits of the class mechanism and reduce management
17   challenges. The Court may, on motion of Plaintiffs, or on its own determination, certify
18   nationwide, statewide and/or multistate classes for claims sharing common legal
19   questions, utilize the provisions of Rule 23(c)(4) to certify any particular claims, issues,
20   or common questions of fact or law, for class-wide adjudication; certify and adjudicate
21   bellwether class claims; and utilize Rule 23(c)(5) to divide any Class into Subclasses.
22                  VII.   TOLLING OF STATUTE OF LIMITATIONS
23         A.     Fraudulent Concealment
24         137. Tesla has known of the issues relating to the batteries of its vehicles since at
25   least June 16, 2018, after a Tesla Model S Vehicle caught on fire and exploded in Los
26   Angeles, CA. Tesla obtained further knowledge of the defects contained in certain Class
27   Vehicles of its Model S and Model X fleet. Tesla, however, has concealed from, or failed
28
     CLASS ACTION COMPLAINT                       47
     Case No. 5:19-cv-4596
                 Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 52 of 100




 1   to notify, Plaintiff, members of the putative classes, and the general public of the full and
 2   complete nature of the battery defects or cause of the vehicle fires worldwide. Although
 3   Tesla acknowledged that there are battery defects in the Class Vehicles, Tesla has not
 4   determined a cause for recent fires, including the ones in Hong Kong and Shanghai.
 5          138. However, Tesla knew or should have known that a heightened risk of battery
 6   fires could potentially occur as evidenced by Tesla’s software updates where it updated
 7   the thermal management software for its vehicles’ batteries.44 As described above, Tesla
 8   maintains nearly absolute exclusivity regarding its software updates and the batteries of
 9   their vehicles. Tesla represents that its “team of battery experts uses…data to thoroughly
10   investigate incidents that occur and understand the root cause.” As recently as May 2019,
11   Tesla represents that it is still continuing investigations into the root cause of the battery
12   fires. To this day, Tesla has failed to provide, inform, or notify its customers of the root
13   cause for the battery issues, and Tesla refuses to acknowledge that the batteries in its
14   vehicles are defective, or initiate a recall of the Class Vehicles.
15          139. Thus, any applicable statute of limitations has therefore been tolled by
16   Tesla’s knowledge, active concealment, and denial of the facts alleged herein, for which
17   Tesla continues to operate with the ongoing fraudulent behavior.
18          B.      Estoppel
19          140. Tesla was, and is, under a continuous duty to disclose to Plaintiff and the
20   putative class members the true character, quality, and nature of the Class Vehicles.
21   Tesla actively concealed the true character, quality, and nature of the vehicles, and
22   knowingly made misrepresentations about the quality, reliability, characteristics and
23   performance of the vehicles. Plaintiff and members of the proposed classes reasonably
24   relief upon Tesla’s knowing, and affirmative misrepresentations and/or active
25

26      44 Business Insider, “Tesla is updating its battery software after 2 seemingly spontaneous fires”,
27   May, 16, 2019, website https://www.businessinsider.com/tesla-updates-battery-software-after-a-
     shanghai-hong-kong-fires-2019-5, (last accessed Aug. 3, 2019).
28
     CLASS ACTION COMPLAINT                             48
     Case No. 5:19-cv-4596
                Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 53 of 100




 1   concealment of these facts. Based on the foregoing, Tesla is estopped from relying on
 2   any statute of limitations or asserting the same in defense of this action.
 3         C.     Delayed Discovery Doctrine
 4         141. The causes of action alleged herein did not accrue until Plaintiff and
 5   members of the proposed classes discovered that their vehicles had the defective and
 6   potentially lethal batteries. Plaintiff and the other proposed class members had no
 7   realistic or reasonable ability to determine that their vehicles’ batteries were defective
 8   until after updating experiencing the severe drop in rated mile range, loss in performance
 9   and supercharging speeds. Plaintiff and the proposed class members would have had no
10   reason to discover their causes of action, given the fact that Tesla maintains near-
11   complete exclusivity regarding any battery information, tesla’s fraudulent
12   misrepresentations, active concealment and deceit which clearly show that Tesla has
13   actually engaged in unlawful business practice amongst other violations alleged herein.
14                              VIII.
                                CAUSES OF ACTION
15                                   COUNT 1
                VIOLATION OF THE COMPUTER FRAUD AND ABUSE ACT
16
                              (18 U.S.C. § 1030 et seq.)
17
           142. Plaintiff realleges and incorporates by reference all paragraphs as though
18
     fully set forth herein.
19
           143. Plaintiff brings this count on his own behalf and on behalf of the Nationwide
20
     Classes. In the alternative, Plaintiff brings this count on his own behalf and on behalf of
21
     the California Subclasses.
22
           144. The federal Consumer Fraud and Abuse Act (“CFAA”) establishes a private
23
     cause of action against a person who “knowingly accessed a computer without
24
     authorization or exceeding authorized access,” and whose prohibited access results in
25
     damage or loss in excess of $5,000 in any 1-year period 18 U.S.C. § 1030(a)(4).
26
27

28
     CLASS ACTION COMPLAINT                       49
     Case No. 5:19-cv-4596
              Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 54 of 100




 1         145. The CFAA also establishes liability against whomever: “knowingly causes
 2   the transmission of a program, information, code or command, and as a result of such
 3   conduct, intentionally causes damage without authorization to a protected computer” (§
 4   1030(a)(5)(A)); “intentionally accesses a protected computer without authorization, and
 5   as a result of such conduct, recklessly causes damage (§ 1030(a)(5)(B)); or “intentionally
 6   accesses a protected computer without authorization, and as a result of such conduct,
 7   causes damage and loss. (§1030(a)(5)(C)).
 8         146. Lastly, as applicable here, the CFAA establishes liability against whomever,
 9   “with intent to extort from any person any money or other thing of value, transmits in
10   interstate or foreign commerce any communication containing any demand or request for
11   money or other thing of value in retaliation to damage to a protected computer, where
12   such damage was caused to facilitate the extortion.
13         147. The term “computer” means “an electronic, magnetic, optical,
14   electrochemical, or other high speed data processing device performing logical,
15   arithmetic, or storage functions, and includes any data storage facility or communications
16   facility directly related to or operating in conjunction with such device[.]” 18 U.S.C. §
17   1030(e)(1).
18         148. A “protected computer” is defined, in relevant part, as a computer “which is
19   used in or affecting interstate or foreign commerce or communication.” 18 U.S.C. §
20   1030(e)(2)(B).
21         149. “[E]xceeds authorized access” means “access[ing] a computer with
22   authorization and to use such access to obtain or alter information in the computer that
23   the accesser is not entitled to obtain or alter…” 18 U.S.C. § 1030(e)(6).
24         150. “Loss” means any reasonable cost to any victim, including the cost of
25   responding to an offense, conducting a damage assessment, and restoring the data,
26   program, system or information to its condition prior to the offense, and any revenue lost,
27

28
     CLASS ACTION COMPLAINT                       50
     Case No. 5:19-cv-4596
               Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 55 of 100




 1   cost incurred, or other consequential damages incurred because of interruption of
 2   service.” 18 U.S.C. § 1030(e)(11).
 3         151. Damage means “any impairment to the integrity or availability of data, a
 4   program, a system, or information.” 18 U.S.C. § 1030(e)(8).
 5         152. The term “loss” is defined as “any reasonable cost to any victim, including
 6   the cost of responding to an offense, conducting a damage assessment, and restoring the
 7   data, program, system, or information to its condition prior to the offense, and any
 8   revenue lost, cost incurred, or consequential damages incurred because of interruption of
 9   service. 18 U.S.C. § 1030(e)(11).
10         153. The term “person” means any individual, firm, corporation, educational
11   institution, financial institution, governmental entity, or legal or other entity.” 18 U.S.C. §
12   1030(e)(12).
13         154. The Class vehicles are “computers” in under the CFAA by virtue of Tesla’s
14   vehicles containing Media Control Unit” (MCU) which provides data processing, GPS,
15   communication functions, amongst others and serves as the receiving end of Tesla’s
16   over-the-air software updates.
17         155. The Class vehicles are also “protected computers” under the CFAA because
18   they are used in and affect interstate and foreign commerce and communication,
19   including through contact and communication with remote servers, personal and business
20   usages that affect interstate and foreign commerce, and because Tesla’s vehicles are
21   powered and maintained by computers which ensure that Tesla vehicles can operate and
22   drive in furtherance of the stream of interstate and foreign commerce.
23         156. Tesla caused Plaintiff and the putative class members to download and
24   install software updates to their vehicles without informing them that the updates
25   contained code that would diminish performance, lower the maximum amount of usable
26   battery capacity, throttle or lower the rate of charging speed, lower the amount of voltage
27   for battery cells from 4.2 volts to a lower number, modify and manipulate the fixed
28
     CLASS ACTION COMPLAINT                        51
     Case No. 5:19-cv-4596
               Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 56 of 100




 1   constant variable used when advertising its cars to Plaintiff and the putative class
 2   members and modifying the same where it sent the same numbers to the EPA to calculate
 3   EPA estimated mileage ratings, in order to avoid its warranty obligations and conceal the
 4   defective nature of the vehicles and batteries. Plaintiff and the other putative class
 5   members did not give permission for Tesla to install the updates, including updates
 6   2019.16.1 and 2019.16.2, as Tesla failed to provide material information to Plaintiff and
 7   the putative class members regarding the updates.
 8         157. Tesla violated 18 U.S.C. § 1030(a) by knowingly causing the transmission
 9   of vehicle software updates 2019.16.1 and 2019.16.2 to Plaintiff and the putative class
10   members’ vehicles to access, collect, and transmit information to vehicles, which are
11   protected computers as defined above. By transmitting information and software updates
12   to the vehicles, Tesla intentionally caused damage without authorization, or at the very
13   least, exceeded the authorization to Plaintiff and the other putative class members’
14   vehicle by impairing the ability of the vehicles to operate as warranted, represented, and
15   advertised by Tesla.
16         158. Tesla knowingly and intentionally exceed its authorized access to Plaintiff
17   and the other putative class members’ vehicles. Plaintiff and the other putative class
18   members did not consent to Tesla’s manipulations with their vehicles Battery
19   Management System, nor did Plaintiff and the other putative class members consent to
20   Tesla limiting the maximum charge voltage and usable amount of battery capacity which
21   lead to significant amounts of range loss and performance of these vehicles.
22         159. By exceeding its authorized access, Tesla obtained and altered the
23   information, function and other unknown variables and failed to inform Plaintiff and
24   other owners of the Class Vehicles of the reduced battery capacity and software limited
25   charging capabilities. Tesla’s did so with an intent to defraud Plaintiff and the other
26   putative class members and furthered the fraudulent intent to avoid its duties and legal
27   obligations to provide Plaintiff and the putative class members with battery replacements
28
     CLASS ACTION COMPLAINT                       52
     Case No. 5:19-cv-4596
               Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 57 of 100




 1   under warranty. The cost of an out-of-pocket battery replacement is approximately
 2   $20,000 to $25,000, and therefore Tesla’s fraudulent intent and conduct as alleged herein
 3   constitutes a violation of 18 U.S.C. § 1030(a)(4).
 4         160. Tesla’s acts have also caused actual monetary loss in terms of lost kWh
 5   battery capacity. Tesla charges consumers and its customers actual money in order to
 6   unlock battery capacity yet denies reimbursement of monies for the same when it takes
 7   the same away from customers like Plaintiff.
 8         161. As alleged above and herein, Tesla knowingly caused the transmission of “a
 9   program, information, code, or command…” to a protected computer” and as a result of
10   that conduct, intentionally caused damage to Plaintiff and the putative class. 18 U.S.C. §
11   1030(a)(5)(A).
12         162. Tesla’s software updates caused damage and loss to Plaintiff and other
13   putative class members, including a significant decrease in range and usable battery
14   capacity, impairment of Plaintiff and the other putative class members ability to use their
15   own property, forcing Plaintiff and the other putative class members to expend time,
16   money, and labor in conduction with their vehicles and to investigate and determine what
17   the right fix would be for the Class Vehicles. Tesla caused damages and loss to Plaintiff
18   and the putative class members during a one-year period that exceeds $5,000 in value in
19   the aggregate.
20         163. Unless Tesla is retrained and enjoined, Tesla will continue to commit such
21   acts. Plaintiff’s remedy at law is thus inadequate to compensate for these intentionally
22   inflicted and threatened injuries, therefore entitling Plaintiff and the putative class to
23   remedies including injunctive relief as provided for by § 1030(g).
24         164. Therefore, Plaintiff and the putative class members are entitled to obtain
25   compensatory damages, injunctive relief, or other equitable relief as provided under 18
26   U.S.C. § 1030(g).
27   ///
28
     CLASS ACTION COMPLAINT                        53
     Case No. 5:19-cv-4596
                 Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 58 of 100




 1                                COUNT 2
        VIOLATION OF THE MAGNUSON-MOSS WARRANTY ACT (“MMWA”)
 2
                           (15 U.S.C. § 2301 et seq.)
 3
              165. Plaintiff realleges and incorporates by reference all preceding paragraphs as
 4
     though fully set forth herein.
 5
              166. Plaintiff brings this count on his own behalf, the Nationwide Class, and the
 6
     California Classes.
 7
              167. This Court has jurisdiction to decide claims brought under 15 U.S.C. § 2301
 8
     by virtue of 15 U.S.C. § 2310(d).
 9
              168. The Class Vehicles are a “consumer product” as defined by the term in 15
10
     U.S.C. § 2301(1).
11
              169. Plaintiff and the other Class members are “consumers” as defined by the
12
     term in 15 U.S.C. § 2301(3).
13
              170. Tesla is a “warrantor” and “supplier” as defined by the terms in 15 U.S.C. §
14
     23014) and (5).
15
              171. 15 U.S.C. § 2301(d)(1) provides a cause of action for any consumer who is
16
     damaged by the failure of a warrantor to comply with an implied or written warranty.
17
              172. As described herein, Tesla provided Plaintiff and the other Class members
18
     with “implied warranties” and “written warranties” as those terms are defined in 15
19
     U.S.C. § 2301 et seq.
20
              173. Tesla provided warranties to the Class Vehicles consisting of either a either
21
     a 48-month, 50,000-mile new vehicle warranty or a 24-month, 100,000-mile limited
22
     warranty against defects in materials or workmanship to the Class Vehicles.
23
              174. Tesla also provided an 8-year, unlimited mile battery warranty for the Class
24
     Vehicles. The Class Vehicles were provided these express and implied warranties by
25
     Tesla.
26
27

28
     CLASS ACTION COMPLAINT                        54
     Case No. 5:19-cv-4596
               Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 59 of 100




 1          175. Tesla breached these written and implied warranties as described in the
 2   allegations herein, with respect to the batteries of the Class Vehicles and by failing to
 3   acknowledge that Plaintiff’s battery and those of other Class members were defective and
 4   eligible to be replaced under Tesla’s written and implied warranties.
 5          176. By Tesla’s conduct described and alleged herein, including Tesla’s
 6   knowledge that the batteries of the Class Vehicles were abnormally degraded or
 7   otherwise defective, Tesla has failed to comply with its obligations under their written
 8   and implied promises, warranties, and representations.
 9          177. In its capacity as a warrantor, and by the conduct and allegations described
10   herein, any attempts by Tesla to limit the implied warranties in a manner that would
11   exclude coverage is unconscionable and any such effort to disclaim, or otherwise limit
12   liability is null and void.
13          178. The transactions by which Plaintiff and the putative class members
14   purchased the Class Vehicles were transactions for the sale of goods and at all times
15   relevant, Tesla was the original seller of the Class Vehicles and placed these products
16   into the stream of commerce throughout the United States, including California. At all
17   times relevant, Tesla maintained showroom stores and vehicle service centers in
18   California.
19          179. The Class Vehicles came with an implied warranty that any parts thereof
20   were merchantable, were the same quality as those generally accepted in the trade, were
21   not of poor or below average quality within the description and/or conformed to the
22   affirmations of fact made by Tesla.
23          180. The Class Vehicles, however, were non-conforming goods and/or goods that
24   were not the same quality as those generally accepted in the trade, were of poor or below
25   average quality within the description and/or did not conform to affirmations of fact
26   disseminated by Tesla because they did not achieve the advertised and displayed
27   estimated approximate mileage range as displayed by Tesla for the Class Vehicles.
28
     CLASS ACTION COMPLAINT                       55
     Case No. 5:19-cv-4596
               Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 60 of 100




 1         181. The Class Vehicles, at all times relevant herein, were of poor or below
 2   average quality within the description of electric vehicles with the same capacity battery
 3   for similar Tesla Model S and X vehicles.
 4         182. The Class Vehicles, at all times relevant herein, did not and do not have the
 5   quality that a buyer would reasonably expect.
 6         183. As a direct and proximate result of the foregoing, Plaintiff and the putative
 7   class members sustained loss and damage and did not receive the benefit of their bargain.
 8         184. All jurisdictional prerequisites have been satisfied.
 9         185. Plaintiff and the other Class members are in privity with Tesla in that they
10   purchased the Class Vehicles from Tesla or its agents or are otherwise covered as
11   subsequent legal owners of Class Vehicles.
12         186. Plaintiff satisfied the duties required under the New Vehicle Limited
13   Warranty, including updating his car with Tesla’s software updates without delay, and by
14   first submitting his claim for warranty battery replacement to the NCDS arbitration as
15   required by the warranty.
16         187. As a result of Tesla’s breach of warranties, Plaintiff and the other Class
17   members are entitled to revoke their acceptance of the Class Vehicles, obtain damages
18   and equitable relief, and obtain costs pursuant to 15 U.S.C. § 2310 et seq.
19
                                  COUNT 3
20
     VIOLATION OF CALIFORNIA’S SONG-BEVERLY CONSUMER WARRANTY
21                       ACT (“SONG-BEVERLY”)
                        (Cal. Civ. Code § 1790 et seq.)
22
           188. Plaintiff realleges and incorporates by reference all preceding paragraphs as
23
     though fully set forth herein.
24
           189. Plaintiff brings this count on his own behalf, the Nationwide Class, and the
25
     California Classes.
26
27

28
     CLASS ACTION COMPLAINT                       56
     Case No. 5:19-cv-4596
              Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 61 of 100




 1         190. Pursuant to California’s Song Beverly Consumer Warranty Act (“Song-
 2   Beverly”) Cal. Civ. Code §1790 et seq., the Class Vehicles are “consumer goods”
 3   purchased primarily for family or household purposes and Plaintiff and the other Class
 4   members have used the Class Vehicles primarily for those purposes.
 5         191. Plaintiff and the other Class members are considered “buyers” of consumer
 6   goods under Song-Beverly.
 7         192. Tesla is a “seller” and “retailer” under Song-Beverly.
 8         193. Tesla provided warranties to the Class Vehicles consisting of either a either
 9   a 48-month, 50,000-mile new vehicle warranty or a 24-month, 100,000-mile limited
10   warranty against defects in materials or workmanship to the Class Vehicles.
11         194. Tesla also provided an 8-year, unlimited mile battery warranty for the Class
12   Vehicles. The Class Vehicles were provided these express and implied warranties by
13   Tesla and are fully transferable to all subsequent legal owners.
14         195. Plaintiff’s vehicle was a Class Vehicle that Plaintiff legally obtained with
15   serious defects and nonconformities, including but not limited to a defective,
16   malfunctioning, or otherwise abnormally degraded battery.
17         196. The foregoing defects and nonconformities to the warranty manifested
18   themselves within the applicable implied and express warranty periods. The
19   nonconformities substantially impair the use, value and/or safety of the vehicle and
20   violate the implied warranty of merchantability.
21         197. Tesla provided the aforementioned warranties in consideration for the
22   purchase of the Class Vehicles, and said warranties became part of the basis of the
23   bargain, because it was incorporated into the purchase agreements of the Class Vehicles.
24         198. Plaintiff and the putative class members learned about the existence of such
25   warranty’s pre-purchase/pre-lease, and as reasonable persons, relied on the existence of
26   such warranties. Plaintiff and the putative class members conduct of purchasing the
27   Class Vehicles was in accordance with their reliance on the described warranties.
28
     CLASS ACTION COMPLAINT                      57
     Case No. 5:19-cv-4596
               Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 62 of 100




 1         199. Plaintiff’s vehicle has a defective battery, such that it is a defect in materials
 2   and/or workmanship and is expressly covered under the warranty. Applying any
 3   warranty limitation period to avoid the need to repair this particular defect would be
 4   unconscionable in that, inter alia, the vehicles at issue contain a defect at the time of
 5   deliver, Tesla was either aware of or consciously and/or recklessly disregarded this defect
 6   which could not be discovered by Plaintiff and putative class members at the time of such
 7   purchase of the Class Vehicles, and said purchasers lacked any meaningful choice with
 8   respect to the warranty terms.
 9         200. Plaintiff and the putative class members substantially performed all of their
10   obligations under the warranty, by presenting the Class Vehicles to authorized Tesla
11   repair facilities during the warranty coverage period and/or by accepting all of the over-
12   the-air updates provided by Tesla.
13         201. Defendants have and continue to breach said express warranties by failing to
14   repair the defects in materials and workmanship in the Class Vehicle batteries despite the
15   Class Vehicles sudden and significant decrease in range and ability to charge at
16   maximum battery capacity as a result of Tesla’s software updates, including 2019.16.1
17   and 2019.16.2
18         202. Furthermore, Tesla represented on their website for each of the Class
19   Vehicles, the Environmental Protection Agency (“EPA”) estimated mileage for Plaintiff’s
20   vehicle, and for the Class Vehicles to Plaintiff and the putative class members.
21         203. Tesla’s representations that Plaintiff and the other putative class members’
22   vehicles batteries were experiencing normal degradation and that Tesla did not
23   manipulate its software updates to throttle the performance of the Class Vehicles,
24   including lowering the maximum amount of battery capacity available and decreasing the
25   rate of charge for the batteries were false representations of fact, that were known by
26   Tesla to be untrue at the time they were made and were intended to create reliance by
27   Plaintiff and the putative class members.
28
     CLASS ACTION COMPLAINT                        58
     Case No. 5:19-cv-4596
               Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 63 of 100




 1         204. Tesla’s failure to recognize the fact that the severe battery degradation in
 2   Plaintiff’s vehicle was sudden and not normal degradation as Tesla falsely represented.
 3   Plaintiff and the other putative class members were harmed by Tesla’s failure to
 4   recognize the sudden and significant decrease in performance of the Class Vehicles as
 5   well as Tesla’s refusal to provide repairs or replacements as warrantied.
 6         205. Tesla breached the express warranties by maliciously and fraudulently
 7   pushing its software updates to the Class Vehicles, which resulted in a decrease in
 8   performance, significantly lower range mileage, and a slower speed of battery charging in
 9   the Class Vehicles. Tesla further breached the express warranties by refusing to repair,
10   fix, replace, or remedy the damage it caused to the Class Vehicles.
11         206. Tesla’s breach caused injury to Plaintiff and putative class members,
12   because Plaintiff and putative class members did not get the benefit of their bargain,
13   which included, inter alia, a battery that would not be capable of charging to the
14   maximum amount of full battery capacity as advertised by Tesla for the Class Vehicles.
15         207. Tesla breached and continues to breach the express warranties as alleged
16   herein, because: the Class Vehicles do not meet the mileage range as estimated and
17   advertised by Tesla; because Tesla fails to repair/fix the flaws in the Class Vehicles’
18   batteries; because Tesla fails to recognize the fact that Plaintiff’s vehicle suffered from a
19   sudden and significant range loss due to Tesla’s manipulations of the vehicle’s software
20   and limiting the maximum amount of usable battery capacity and lowering the rate at
21   which the batteries can be charged.
22         208. As a result of Tesla’s breach of express warranties as set forth above,
23   Plaintiff and other putative class members have suffered and will continue to suffer
24   damages in an amount to be determined at trial. Plaintiff and the other Class members are
25   entitled to and seek damages and other legal and equitable relief, including, but not
26   limited to, all incidental, consequential and general damages resulting from Tesla’s
27   failure to comply with its warranty obligations under Song-Beverly.
28
     CLASS ACTION COMPLAINT                       59
     Case No. 5:19-cv-4596
                Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 64 of 100




 1           209. Plaintiff and the other Class members are entitled under Song-Beverly to
 2   recover as part of the judgment a sum equal to the aggregate amount of costs and
 3   expenses, including attorneys’ fees, reasonably incurred in connection with the
 4   commencement and prosecution of this action.
 5
                                      COUNT 4
 6
              VIOLATION OF CALIFORNIA’S UNFAIR COMPETITION LAW
 7                      (Cal. Bus. & Prof. Code § 17200 et seq.)
 8           210. Plaintiff realleges and incorporates by reference all paragraphs as though
 9   fully set forth herein.
10           211. Plaintiff brings this count on his own behalf and on behalf of the Nationwide
11   Classes. In the alternative, Plaintiff brings this count on his own behalf and on behalf of
12   the California Subclasses.
13           212. In pushing software updates, including 2019.16.1 and 2019.16.2, to its
14   vehicles and their unsuspecting owners, Tesla violated the California Penal Code,
15   Computer Data Access and Fraud Act, Cal. Penal Code § 502, et seq.
16           213. When Tesla provided its software updates, including 2019.16.1 and
17   2019.16.2 to the vehicles - Plaintiff and the putative class members did not know, nor
18   could they in the exercise of reasonable diligence know, that the software updates
19   contained code that would throttle their vehicle batteries, limit the maximum charging
20   voltage, lower the mileage range, decrease the charging rates, and decrease performance,
21   all which were designed to further conceal the defective nature of their vehicles and the
22   batteries they contained, as well as to escape the duties and legal obligations it had to
23   them.
24           214. Because Plaintiff and the other putative class members did not know that the
25   software updates contained such harmful and nefarious codes, they did not give Tesla the
26   permission to access their vehicles to alter the data or computer systems on their vehicles.
27

28
     CLASS ACTION COMPLAINT                       60
     Case No. 5:19-cv-4596
              Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 65 of 100




 1         215. Tesla provided the software updates to Plaintiff and the putative class
 2   members as part of a scheme or artifice to defraud and deceive, because it provided the
 3   updates instead of informing them of the defects and battery issues that were inherent
 4   with the vehicles. Tesla could have informed consumers that the battery problems and
 5   other related issues they were having with their vehicles could be resolved via battery
 6   replacements under warranty. Instead, Tesla chose to fraudulently conceal any issues and
 7   throttled the batteries and vehicles’ performance via installation of nefarious and
 8   unauthorized installation.
 9         216. Tesla offered the software updates not because they wanted to increase the
10   battery longevity and for safety precautions as it had fraudulently represented, but rather,
11   to escape and avoid the duties and legal obligations it had warrantied and promised to
12   Plaintiff and the other putative class members. Tesla did so to avoid costs and drive up
13   profits from customers and the putative class members by having them purchase
14   replacement batteries.
15         217. By offering software updates 2019.16.1 and 2019.16.2 to Plaintiff and the
16   other putative class members, Tesla disrupted or caused the disruption of vehicle
17   capabilities when it improperly and unlawfully throttled the batteries of the vehicles and
18   manipulated the calculations and coding for the BMS of the Class Vehicles. Plaintiff and
19   the putative class members did not consent to having their battery capacities and charging
20   capabilities throttled, and had they known that the software updates would result in the
21   significant decrease in rated mileage range and usable battery capacity in their vehicles,
22   they would not have installed the software updates.
23         218. As a result of Tesla’s unlawful conduct, Plaintiff and the other putative class
24   members were damaged in an amount to be determined at trial.
25         219. Plaintiff and the putative class members seek all monetary and non-
26   monetary relief allowed by law, including damages and punitive damages, an order
27

28
     CLASS ACTION COMPLAINT                       61
     Case No. 5:19-cv-4596
               Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 66 of 100




 1   enjoining the acts and practices described above, attorneys’ fees, and costs under the
 2   CDAFA.
 3                                   COUNT 5
             VIOLATION OF CALIFORNIA’S UNFAIR COMPETITION LAW
 4
                       (Cal. Bus. & Prof. Code § 17200 et seq.)
 5
           220. Plaintiff realleges and incorporates by reference all paragraphs as though
 6
     fully set forth herein.
 7
           221. Plaintiff brings this count on his own behalf and on behalf of the Nationwide
 8
     Classes. In the alternative, Plaintiff brings this count on his own behalf and on behalf of
 9
     the California Subclasses.
10
           222. California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code §
11
     17200, et seq., proscribes acts of unfair competition, including “any unlawful, unfair or
12
     fraudulent business act and unfair, deceptive, untrue or misleading advertising.”
13
           223. Tesla’s conduct, as described herein, was performed in and emanated from
14
     California and constitutes various different violations of the UCL. Tesla’s conduct
15
     violates the UCL in at least the following ways:
16
               a.     By manipulating its software and calculations for Plaintiff and the
17
                      other putative class members’ vehicles Battery Management System
18                    in order to avoid its duties and legal obligations to Plaintiff and the
                      other putative class members
19

20             b.     By engaging in conduct under the guise of “improving battery life
                      and longevity” despite knowing that vehicles would be affected by
21
                      limiting the maximum voltage charge capacity of the Class
22                    Vehicles;
23
               c.     By reducing the amount of available battery capacity (kWh) of
24                    Plaintiff’s vehicle and vehicles owned by the other putative class
25
                      members, and failing to acknowledge that the decrease in range of
                      these vehicles resulted in actual monetary loss and other harm to
26                    Plaintiff and the putative class members;
27

28
     CLASS ACTION COMPLAINT                        62
     Case No. 5:19-cv-4596
            Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 67 of 100




 1          d.   By failing to inform or take reasonable steps to inform Plaintiff and
                 the putative class members that the software updates would lead to
 2
                 said decrease in maximum usable battery capacity, limit the charge
 3               voltage of the batteries, lower the maximum charging speed and
                 performance of Plaintiff’s vehicle, as well as other Class Vehicles;
 4

 5          e.   By forcing customers like Plaintiff and the other putative class
                 members to accept Tesla’s software updates as a condition of
 6
                 eligibility for warranty service, when Tesla failed its duties and legal
 7               obligations to Plaintiff and other putative class members by denying
                 warranty battery replacements;
 8

 9          f.   By manipulating the software and variables used to calculate the
10
                 amount of maximum rated miles which thereby artificially raised
                 mileage range and therefore effectively bar Plaintiff and other
11               putative class members from receiving warranty battery
12
                 replacements;

13          g.   Designing, manufacturing, marketing and selling the Class Vehicles
14
                 to consumers that contained material and fundamental defects
                 without disclosing such defects to consumers;
15

16
            h.   Marketing and selling Class Vehicles that were not merchantable for
                 the purpose of providing reliable and safe transportation.
17

18          i.   Marketing and selling Class Vehicles while concealing material
                 facts from Plaintiff and other putative class members regarding
19               defects in the batteries that would be subsequently updated with
20               software that would serve as the basis for denial of warranty battery
                 replacements;
21

22          j.   Concealing from Plaintiff and the other putative class members that
                 Tesla intended to manipulate its software, including by changing the
23               fixed constant variable rate when calculating rated miles for
24               Plaintiff’s vehicle so that Tesla could avoid its duties and legal
                 obligations to Plaintiff and the putative class;
25

26          k.   Fraudulently representing to Plaintiff and the putative class
                 members that the software updates were intended for either safety
27               or battery life and longevity, which were fraudulent representations
28
     CLASS ACTION COMPLAINT                   63
     Case No. 5:19-cv-4596
            Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 68 of 100




 1               because Tesla knew, or should have known that the Class Vehicles
                 would suffer from a severe decrease in range and that Tesla would
 2
                 deny rightful warranty coverage to the Class Vehicles;
 3
            l.   Concealing from Plaintiff and other putative class members that
 4
                 Tesla was in breach and intended to breach its warranty obligations
 5               by, among other things: (1) manipulating the fixed constant variable
                 rate of 295 Wh/mi to 276 Wh/mi; (2) by using other means to
 6
                 artificially inflate Plaintiff and the other class members’ vehicles
 7               rate miles; (3) by refusing to acknowledge and perform under the
                 warranties it provided; (4) by fraudulently representing that the
 8
                 batteries in Plaintiff and the other class members’ vehicles were not
 9               severely degraded, and therefore ineligible for warranty battery
10
                 replacement; (5) by creating administrative hassles for Plaintiff and
                 the other putative class members to seek arbitration with the
11               National Center for Dispute Resolution and knowing that Plaintiff
12
                 and the putative class members’ warranty claims would not be
                 resolved, to adjudicate warranty claims when Tesla knew that it
13               would maintain the improper position that the batteries were not
14
                 eligible for warranty replacement or repair; and (6) misleading
                 Plaintiff and the other putative class members that the software
15               updates to their vehicles would not affect the value of their vehicles;
16
            m.   By limiting the amount of maximum battery capacity usable by the
17               cars in a way to prevent performance under its duties to Plaintiff and
18               other putative class members as warranted;

19          n.   By throttling the rate of charge for the Class Vehicles’ batteries, and
                 manipulating its software to cause an overall decrease in
20
                 performance of the Class Vehicles;
21
            o.   By knowingly, and fraudulently denying Plaintiff and other putative
22
                 class members warranty battery replacements despite having the
23               exclusive knowledge and information regarding the batteries;
24          p.   By failing, and potentially putting Plaintiff and other putative class
25               members at life-threatening risks where Tesla has the exclusive
                 knowledge regarding the batteries of its vehicles yet has failed to
26               inform owners of the Class Vehicles;
27

28
     CLASS ACTION COMPLAINT                   64
     Case No. 5:19-cv-4596
               Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 69 of 100




 1             q.    By intentionally misrepresenting to Plaintiff and other putative class
                     members that there was no affect or decrease in value following
 2
                     software updates that reduced the maximum usable battery
 3                   capacities for these vehicles;
 4             r.    By denying rightful reimbursement and monetary payment for the
 5                   sudden loss of maximum usable battery capacity despite having
                     been unjustly enriched from the profits of selling the same;
 6

 7             s.    By violating the federal Computer Fraud Abuse Ac, 18 U.S.C. 1030
                     § et seq., and California’s Computer Crime Law, Cal. Pen. Code §
 8                   502 et seq where Tesla committed acts in violation of these laws as
 9                   alleged herein; and
10             t.    By violating other California laws, including California laws
11                   governing false advertising, consumer protection, and warranties.

12
           224. As alleged herein, Tesla’s conduct in committing these violations of the
13
     UCL are immoral, unethical, oppressive, unscrupulous, and substantially injurious to
14
     Plaintiff and the putative class members.
15
           225. Tesla’s misrepresentations, omissions, and fraudulent act alleged herein,
16
     which emanated from its headquarters in California and multiple showroom store and
17
     service center locations in California, caused Plaintiff and putative class members to
18
     suffer from loss in value for what they had paid for.
19
           226. As a direct and proximate result of Tesla’s unfair, unlawful and fraudulent
20
     acts and practices, Plaintiff and other putative class members have suffered injury in fact,
21
     including lost money or property, as a result of Tesla’s misrepresentations and omissions.
22
     Plaintiff and the other putative class members have also suffered injury in fact, in the
23
     form of actual loss of battery capacity kWh for their vehicles, resulting in significant
24
     decreases in mileage range, slower rate of charging speeds, and an overall decrease of
25
     performance with their vehicles.
26
27

28
     CLASS ACTION COMPLAINT                       65
     Case No. 5:19-cv-4596
                  Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 70 of 100




 1             227. Plaintiff and the putative class members seek to enjoin further unlawful,
 2   unfair, and/or fraudulent acts or practices by Tesla under Cal. Bus. & Prof. Code § 17200
 3   et seq.
 4             228. Plaintiff requests that this Court enter such orders or judgments as may be
 5   necessary to enjoin Tesla from continuing its unfair, unlawful, and/or deceptive practices
 6   as described herein, and to restore to Plaintiffs and members of the Nationwide class any
 7   money it acquired by unfair competition, including restitution and/or restitutionary
 8   disgorgement, as provided in Cal. Bus. & Prof. Code §§ 17203; and for such other
 9   equitable relief as is set forth herein and is appropriate.
10             229. Based upon Tesla’s deceptive and fraudulent acts that have garnered Tesla
11   significant profits at the expense of Plaintiff and the putative class members, Plaintiff and
12   the putative class members seek an award of exemplary and punitive damages against
13   Tesla for the violations and acts as alleged herein.
14
                                   COUNT 6
15
        VIOLATION OF CALIFORNIA’S CONSUMERS LEGAL REMEDIES ACT
16                       (Cal. Civ. Code § 1750 et seq.)
17             230. Plaintiff realleges and incorporates by reference all paragraphs as though
18   fully set forth herein.
19             231. Plaintiff brings this count on his own behalf and on behalf of the Nationwide
20   Classes. In the alternative, Plaintiff brings this count on his own behalf and on behalf of
21   the California Subclasses.
22             232. California Consumers Legal Remedies Act (“CLRA”), Cal. Civ. Code §
23   1750 et seq., proscribes “unfair methods of competitions and unfair or deceptive acts or
24   practices undertaken by any person in a transaction intended to result or which results in
25   the sale or lease of goods or services to any consumer.”
26             233. The Class Vehicles are “goods” as defined in Cal. Civ. Code § 1761(a).
27

28
     CLASS ACTION COMPLAINT                         66
     Case No. 5:19-cv-4596
              Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 71 of 100




 1         234. Plaintiff and other putative Nationwide class members are “consumers” as
 2   defined in Cal. Civ. Code § 1761(d), and Plaintiff, the other class members, and Tesla are
 3   “persons” as defined in Cal. Civ. Code § 1761(c).
 4         235. As alleged above, Tesla made numerous representations concerning the
 5   quality, performance, effectiveness, performance, safety, and status of the Class Vehicles,
 6   that were misleading, all of which emanated from Tesla’s headquarters in California, as
 7   well as Tesla’s showroom stores and service centers throughout California, and publicly
 8   displayed on Tesla’s website.
 9         236. In purchasing the Class Vehicles, Plaintiff and other putative Nationwide
10   class members were deceived by Tesla’s fraudulent and deceptive advertising, and for
11   failing to disclose certain material facts regarding the Class Vehicles as required by
12   federal and state laws.
13         237. Tesla knew that the batteries of the Class Vehicles were defective and that
14   they would be unable to be safely used as intended, advertised, and as purchased by
15   Plaintiff and the other putative class members.
16         238. Tesla’s conduct as described herein was and is in violation of the CLRA.
17   Tesla’s conduct emanates from its headquarters in California and violates at least the
18   following enumerated CLRA provisions:
19
                  a.    Cal. Civ. Code § 1770(a)(6): Representing that goods have
20
                        sponsorship, approval, characteristics, uses, benefits, or
21                      quantities which they do not have;
22
                  b.    Cal. Civ. Code § 1770(a)(7): Representing that goods are of a
23                      particular standard, quality, or grade, if they are of another;
24
           239. Had Tesla disclosed to Plaintiff and the putative class members that it
25
     misrepresented the batteries of its vehicles and operating software, omitted material
26
     information regarding the defects and battery issues, omitted material information
27

28
     CLASS ACTION COMPLAINT                       67
     Case No. 5:19-cv-4596
                 Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 72 of 100




 1   regarding the operating software, and was otherwise engaged in common business
 2   practices that ultimately hurt consumers, Tesla would have been unable to continue in
 3   business and it would have been forced to disclose the uniform defects in its vehicles and
 4   their batteries.
 5          240. Tesla knew as early as July 2017, that the batteries of the Class Vehicles
 6   were defective and that the batteries would need to be throttled in order to prevent risk of
 7   fire and life-threatening harm to Plaintiff and the putative class members. Tesla failed to
 8   inform Plaintiff and the putative class members of the defects and subsequent
 9   manipulations of software and instead, represented that its vehicles were continually
10   improving in speed and performance and performed better than other similar gasoline
11   cars in the market, and that the software updates were issued to improve the health and
12   longevity of the batteries.. Plaintiff and the other putative class members acted
13   reasonably in relying on Tesla’s misrepresentations and omissions, the truth of which
14   they could not have discovered.
15          241. Plaintiff provided Tesla with notice of its violations of the CLRA pursuant
16   to Cal. Civ. Code § 1782(a). The notice was transmitted to Tesla on July 28, 2019.
17   Plaintiff’s letter was sent via Certified Mail, advising Tesla of the multiple violations of
18   the CLRA, UCL, federal and state warranty and consumer protection statutes, as well as
19   Tesla’s deceptive and fraudulent business practices. Plaintiff demanded that Tesla
20   comply with its duties under the laws asserted herein, to include a replacement battery
21   under warranty, or payment in the amount to compensate Plaintiff and the putative class
22   members for the loss in value, and to cease any further updates that would negatively
23   affect the value of the vehicles, amongst other forms of corrective action, including
24   payment of costs incurred and attorneys’ fees incurred as provided for by the CLRA.
25          242. In accordance with Cal. Civ. Code § 1780(a) Plaintiff and members of the
26   putative class seek only injunctive relief for Tesla’s violations of the CLRA at this
27   juncture.
28
     CLASS ACTION COMPLAINT                       68
     Case No. 5:19-cv-4596
                 Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 73 of 100




 1            243. While Plaintiff and the putative class members do not seek to recover
 2   damages under the CLRA in this Complaint, after mailing appropriate notice and demand
 3   in accordance with Cal. Civ. Code § 1782(a) & (d) on July 28, 2019, Plaintiff will
 4   subsequently amend this Complaint to also include a request for compensatory and
 5   punitive damages because Plaintiff and the putative class members have suffered injury
 6   in fact and actual damages resulting from Tesla’s material omissions and
 7   misrepresentations because Plaintiff and putative class members would not have
 8   purchased the Class Vehicles or would have paid significantly less, had Tesla been
 9   compliant with the relevant federal and state laws. Plaintiff and the putative class
10   members were damaged by not getting the benefit of their bargain and overpaid for the
11   Class Vehicles. Plaintiff and the putative class members also have suffered actual money
12   injury in that they have lost actual usable battery capacity as a result of Tesla’s acts,
13   and/or they are forced to pay monies out-of-pocket for battery replacements through
14   Tesla.
15            244. In an amendment to this complaint, and following the notice sent on July 28,
16   2019, Plaintiff will seek an additional award against Tesla, under Cal. Civ. Code §
17   1780(b) of up to $5,000 for each Class member who qualifies as a “senior citizen” or
18   “disabled person” under the CLRA on behalf of the putative class members. Tesla knew
19   or should have known that its conducted was directed to one or more putative class
20   members who are senior citizens or disabled persons. Tesla’s conduct caused putative
21   class members who are senior citizens or disabled persons to suffer a substantial loss of
22   property set for retirement or for personal or family care and maintenance, or assets
23   essential to the health or welfare of the senior citizen or disabled person. One or more
24   putative class members who are senior citizens or disabled persons are substantially more
25   vulnerable to Tesla’s conduct because of age, poor health or infirmity, impaired
26   understanding, restricted mobility, or disability, and each of them suffered substantial
27   physical, emotional, or economic damage resulting from Tesla’s conduct.
28
     CLASS ACTION COMPLAINT                        69
     Case No. 5:19-cv-4596
               Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 74 of 100




 1         245. Plaintiff, individually and on behalf of the putative class, further seek an
 2   order enjoining Tesla’s unfair or deceptive acts or practices, costs of court, attorneys’
 3   fees under Cal. Civ. Code § 1780(e), and any other just and proper relief available under
 4   the CLRA.
 5                                    COUNT 7
              VIOLATIONS OF CALIFORNIA’S FALSE ADVERTISING LAW
 6
                       (Cal. Bus. & Prof. Code §§ 17500, et seq.)
 7
           246. Plaintiff realleges and incorporates by reference all paragraphs as though
 8
     fully set forth herein.
 9
           247. Plaintiff brings this count on his own behalf and on behalf of the Nationwide
10
     Classes. In the alternative, Plaintiff brings this count on his own behalf and on behalf of
11
     the California Subclasses.
12
           248. California Business & Professions Code (“Unfair Competition Law”) or
13
     “UCL”) §§17500 states: “[i]t is unlawful for any…corporation…with intent directly or
14
     indirectly to dispose of real or personal property…to induce the public to enter into any
15
     obligation relating thereto, to make or disseminate or cause to be made or
16
     disseminated…from this state before the public in any state, in any newspaper or other
17
     publication, or any advertising device…or in any other manner or means whatever,
18
     including over the Internet, any statement…which is untrue or misleading, and which is
19
     known, or which by the exercise of reasonable care should be known, to be untrue or
20
     misleading.”
21
           249. Tesla represents that utilizes over-the-air software updates to provide safety
22
     and increased functionality but fails to disclose that the updates are detrimental to range
23
     and performance of the Class Vehicles. Tesla advertises the estimated EPA rated range
24
     which Tesla knows is false. Tesla caused to be made or disseminated throughout
25
     California and the United States, through advertising, marketing, and other publications
26
     emanating from its headquarters in California, statements that were untrue or misleading,
27

28
     CLASS ACTION COMPLAINT                       70
     Case No. 5:19-cv-4596
                Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 75 of 100




 1   and which were known, or which by exercise of reasonable care should have been known
 2   to Tesla, to be untrue and misleading to consumers, including Plaintiff and putative class
 3   members.
 4         250. Tesla has violated Cal. Bus. & Prof. Code §§17500 et seq. because the
 5   misrepresentations and omissions regarding the safety, reliability, and functionality of the
 6   Class Vehicles, as set forth in this complaint, were material and likely to deceive
 7   reasonable consumers like Plaintiff and the putative class members.
 8         251. Plaintiff and other putative class members have suffered an injury in fact,
 9   including the loss of money or property, as a result of Tesla’s unfair, unlawful, and/or
10   deceptive practices. In purchasing the Class Vehicles, Plaintiff and putative class
11   members relied on the misrepresentations and/or omissions with respect to the safety,
12   performance, and reliability of the Class Vehicles, including representations as to the
13   battery health, condition, capacity, and mileage range.
14         252. Tesla’s representations turned out not to be true because the Class Vehicles
15   were sold with batteries that were abnormally degraded, dangerously defective, faulty,
16   inoperable, unsafe or otherwise not capable of reaching close to the maximum battery
17   capacity as advertised and represented by Tesla.
18         253. Tesla knew as early as July 2017 that the batteries in the Class Vehicles
19   were defective and unable to be charged to the maximum amount of usable battery
20   capacity without the risk of serious harm or injury. Tesla failed to advise or inform
21   Plaintiff and the putative class members that their batteries would later be throttled to
22   reduce the available miles and battery capacity usable in their vehicles. Had Plaintiff and
23   putative class members known about this, they would not have purchased the Class
24   Vehicles, or would not have paid as much for them. Accordingly, Plaintiff and putative
25   class members overpaid for the Class Vehicles and did not receive the benefit of their
26   bargain.
27

28
     CLASS ACTION COMPLAINT                       71
     Case No. 5:19-cv-4596
               Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 76 of 100




 1         254. All of the wrongful conduct alleged herein occurred and continues to occur,
 2   in the conduct of Tesla’s business, which is headquartered and has its principal operations
 3   in California. Tesla’s wrongful conduct is part of a pattern or generalized course of
 4   conduct that is still perpetuated and repeated, all of which emanates from California and
 5   occurs both in the state of California and nationwide.
 6         255. Plaintiff, individually, and on behalf of putative class members, request that
 7   this Court enter such orders or judgments as may be necessary to enjoin Tesla from
 8   continuing its unfair, unlawful, and/or deceptive practices and to restore Plaintiff and the
 9   putative class members any money that was acquired by Tesla’s acts of unfair
10   competition, including restitution and/or restitutionary disgorgement, and for such other
11   relief set forth below.
12         256. Based upon Tesla’s deceptive and fraudulent acts that have garnered Tesla
13   significant profits at the expense of Plaintiff and the putative class members, Plaintiff and
14   the putative class members seek an award of exemplary and punitive damages against
15   Tesla for the violations and acts as alleged herein.
16
                                          COUNT 8
17
                                   TRESPASS TO CHATTELS
18                                     (California Law)
19         257. Plaintiff realleges and incorporates by reference all paragraphs as though
20   fully set forth herein.
21         258. Plaintiff brings this count on his own behalf and on behalf of the Nationwide
22   Class. In the alternative, Plaintiff brings this count on his own behalf and on behalf of
23   the California Subclasses.
24         259. California common law prohibits the intentional intermeddling with personal
25   property in the possession of another, without consent, that results in either a) the
26   deprivation of the use of that personal property; or b) the impairment of the condition,
27   quality, or usefulness of the property.
28
     CLASS ACTION COMPLAINT                       72
     Case No. 5:19-cv-4596
                 Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 77 of 100




 1         260. Tesla impaired the condition, quality, and usefulness of Plaintiff and the
 2   putative class members’ vehicles, or parts of them, without their knowledge or consent.
 3   Such acts constituted an intentional interference with the use and enjoyment of the
 4   vehicles.
 5         261. Tesla acted intentionally, because it knew that Plaintiff and the putative class
 6   members were downloading and installing software onto their vehicles that reduced the
 7   performance and maximum mileage range and usable battery capacity of the vehicles.
 8   Plaintiff and other putative class members only consented to the installation of software
 9   updates that would improve performance, not diminish performance.
10         262. Tesla engaged in deception to gain access to the vehicles and install new
11   computer software or updates, including 2019.16.1 and 2019.16.2.
12         263. The software updates issued by Tesla effectively throttled the performance
13   of the Class Vehicles, and Tesla removed the ability for Plaintiff and the other putative
14   class members to utilize and charge the vehicle to maximum battery capacity. In doing
15   so, Tesla took Plaintiff and the other putative class members battery capacity, measurable
16   in the amount of kWh.
17         264. Plaintiff and class members suffered actual damages as a result of Tesla’s
18   actions in an amount to be determined at trial.
19         265. Furthermore, Plaintiff seeks punitive damages because Tesla’s trespass was
20   committed from wanton or malicious motives, or reckless disregard of the rights of
21   Plaintiff and the putative classes, for the purpose of concealing the defective batteries and
22   escaping its legal obligations and duties it owed to Plaintiff and the putative classes.
23
                                           COUNT 9
24
                                     COMMON LAW FRAUD
25                                      (California Law)
26         266. Plaintiff realleges and incorporates by reference all paragraphs as though
27   fully set forth herein.
28
     CLASS ACTION COMPLAINT                       73
     Case No. 5:19-cv-4596
                 Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 78 of 100




 1           267. Plaintiff brings this count on his own behalf and on behalf of the Nationwide
 2   Class. In the alternative, Plaintiff brings this count on his own behalf and on behalf of
 3   the California Subclasses.
 4           268. At the time Plaintiff and the other putative class members purchased their
 5   vehicles, Tesla did not disclose, but instead concealed and misrepresented, the battery
 6   defects and issues with the vehicles as discussed herein.
 7           269. Further, Tesla represented that software updates to its vehicles were
 8   designed to improve their vehicles’ performance, and otherwise resolve issues that could
 9   have a negative impact and potential safety risks or damage to Plaintiff and the other
10   putative class members’ vehicles.
11           270. Tesla omitted that the software updates, including 2019.16.1 and 2019.16.2
12   were actually designed to further conceal the defective nature of the vehicles and their
13   defective batteries. Tesla further omitted and affirmatively misrepresented the true
14   reason for the updates, that such were designed to limit the maximum charge and usable
15   battery capacity of the vehicles, limit the charging speed, and decrease the performance
16   in order to disguise the fundamental defects and their greedy intent to escape and avoid
17   their liabilities as warrantied.
18           271. Tesla knew, or should have known, that the updates, including 2019.16.1
19   and 2019.16.2 were falsely portrayed to the consumer public and/or concealed from
20   them.
21           272. Tesla knew that its omissions and misrepresentations regarding the software
22   updates and its vehicles were material, and that a reasonable consumer would rely upon
23   Tesla’s representations (and related omissions) when making purchasing decisions.
24           273. Tesla, by its clear admissions in May 2019, in fact intended to limit the
25   charging speed and battery capacities for Plaintiff and the putative class members’
26   vehicles.
27

28
     CLASS ACTION COMPLAINT                       74
     Case No. 5:19-cv-4596
               Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 79 of 100




 1         274. Plaintiff and the putative class members did not know—nor could they have
 2   known through reasonable diligence—about the battery defects and other related issues
 3   with the vehicles, nor could they have known about what the software updates, including
 4   2019.16.1 and 2019.16.2 were designed to throttle the performance of their vehicles and
 5   take away mileage range and limit the maximum amount of battery capacity available for
 6   their vehicles. Plaintiff and the putative class members were or would have been
 7   reasonable in relying on Tesla’s misrepresentations (and corresponding omissions) in
 8   making their purchasing decisions and downloading and installing the software updates
 9   for their vehicles.
10         275. Plaintiff and the putative class members had a right to rely upon Tesla’s
11   representations (and corresponding omissions) as Tesla maintained a monopolistic and
12   exclusive control over its vehicle software updates, vehicle batteries, and battery
13   management system of the vehicles. This included what information was actually
14   available in software updates 2019.16.1 and 2019.16.2, and any results of any battery
15   tests conducted by Tesla but paid for by customers. Tesla knew as early as July 2017 of
16   the defective nature of the Class Vehicles and knew that the batteries would need to be
17   capped and throttled in order to avoid life-threatening harm and risk of injury to Plaintiff
18   and the putative class members.
19         276. Rather than disclose these defects to Plaintiff, the putative class members,
20   and the general public, Tesla chose to conceal this material information and tried to cover
21   up their prior mistakes by using software updates to limit the capacity of the batteries and
22   throttle the performance and charging speed of the Class Vehicles. Tesla acted with the
23   fraudulent intent and motive to limit the cost in terms of having to replace the batteries of
24   the Class Vehicles as warranted and wanted to avoid the cost of harming its reputation
25   with consumers worldwide.
26         277. Tesla and the putative class members sustained damages as a result of their
27   reliance on Tesla’s omissions and misrepresentations, thus causing Tesla and the putative
28
     CLASS ACTION COMPLAINT                       75
     Case No. 5:19-cv-4596
               Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 80 of 100




 1   class members to sustain actual losses and damages in a sum to be determined at trial,
 2   including punitive damages.
 3                                       COUNT 10
                                    CONSTRUCTIVE FRAUD
 4
                                       (California Law)
 5
           278. Plaintiff realleges and incorporates by reference all paragraphs as though
 6
     fully set forth herein.
 7
           279. Plaintiff brings this count on his own behalf and on behalf of the Nationwide
 8
     Class. In the alternative, Plaintiff brings this count on his own behalf and on behalf of
 9
     the California Subclasses.
10
           280. At the time Plaintiff and the putative class members purchased their
11
     vehicles, Tesla did not disclose, but instead concealed and misrepresented, the battery
12
     defects and other related issues with the vehicles as discussed herein.
13
           281. Further, Tesla represented that software updates to its vehicles were
14
     designed to improve their vehicles’ performance, and otherwise resolve issues that could
15
     have a negative impact to their vehicles and to the safety of Plaintiff and the putative
16
     class members.
17
           282. Tesla fraudulently omitted that its software updates, especially 2019.16.1
18
     and 2019.16.2 were actually designed to further conceal the battery defects and related
19
     vehicle issues. Tesla omitted and affirmatively misrepresented the true reason for the
20
     updates — that such were designed to throttle and otherwise limit the charging speed,
21
     battery capacity, performance, and mileage range of the vehicles, in order to disguise the
22
     defects as discussed herein.
23
           283. Tesla knew, or should have known, that these updates were falsely portrayed
24
     to the consumer public, Plaintiff, and the putative class members for the purpose of
25
     increasing battery longevity and health. Tesla knew as early as July 2017 that it would
26
27

28
     CLASS ACTION COMPLAINT                       76
     Case No. 5:19-cv-4596
               Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 81 of 100




 1   have to manipulate its software to throttle the Class Vehicles and reduce the usable
 2   battery capacity of the Class vehicles.
 3         284. Tesla also knew that its omissions and misrepresentations regarding the
 4   updates were material, and that a reasonable consumer would rely upon Tesla’s
 5   representations (and corresponding omissions) in making purchasing decisions.
 6         285. Tesla had an obligation and duty not to omit or misrepresent battery defects,
 7   or the effects of the software updates because: (a) it was in the sole and exclusive
 8   possession of such information; (b) it made partial representations regarding of the
 9   vehicles batteries, and quality and safety of the vehicles; (c) Plaintiff and the putative
10   class members relied upon Tesla to make full disclosures based upon the relationship
11   between Plaintiff and the putative class members, who relied upon Tesla’s
12   representations and omissions, and were reasonable in doing so, with Tesla’s full
13   knowledge that they did and would have been reasonable in doing so.
14         286. Plaintiff and the putative class members did not know—nor could they have
15   known through reasonable diligence—about what the software updates 2019.16.1 and
16   2019.16.2 would do, let alone the defective nature of the batteries in their vehicles.
17         287. Plaintiff and the putative class members were, and would have been,
18   reasonable in relying on Tesla’s misrepresentations (and corresponding omissions) in
19   making their purchasing decisions and downloading and installing the software updates,
20   including 2019.16.1 and 2019.16.2.
21         288. Plaintiff and the putative class members had a right to rely upon Tesla’s
22   representations (and corresponding omissions) as Tesla maintained a monopolistic and
23   exclusive control over what the software updates would actually do, the codes it
24   contained, the throttling that it would cause on charging and battery capacity, and any
25   other relevant and material information regarding the batteries or their defective nature.
26
27

28
     CLASS ACTION COMPLAINT                        77
     Case No. 5:19-cv-4596
               Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 82 of 100




 1         289. Tesla breached its duty to Plaintiff and the putative class members to make
 2   full disclosures of the effects of the software updates, the potential results of installing the
 3   same, and the batteries and their defective nature.
 4         290. Plaintiff and the putative class members sustained damages as a result of
 5   their reliance on Tesla’s omissions and misrepresentations, and Tesla’s breach of its
 6   duties, thus causing Plaintiff and the putative class members to sustain actual losses and
 7   damages in a sum to be determined at trial.
 8
                                         COUNT 11
 9
                                  FRAUDULENT INDUCEMENT
10                                     (California Law)
11         291. Plaintiff realleges and incorporates by reference all paragraphs as though
12   fully set forth herein.
13         292. Plaintiff brings this count on his own behalf and on behalf of the Nationwide
14   Class. In the alternative, Plaintiff brings this count on his own behalf and on behalf of
15   the California Subclasses.
16         293. At the time Plaintiff and the putative class members purchased their
17   vehicles, Tesla did not disclose, but instead concealed and misrepresented, the defective
18   batteries and other related defects and issues as discussed herein.
19         294. Further, Tesla represented that its software updates, including 2019.16.1 and
20   2019.16.2 to its vehicles were designed to improve the vehicles performance and safety
21   and the “battery life longevity” as it represented.
22         295. Tesla omitted that the software updates were actually designed to further
23   conceal the defective batteries and would limit the charging speed and usable battery
24   kWh capacity in a way that would allow Tesla to avoid and escape its warranty liabilities
25   and legal obligations to repair, fix, or replace as warrantied. Further, Tesla omitted and
26   affirmatively misrepresented the true reason for the software updates, as discussed herein.
27

28
     CLASS ACTION COMPLAINT                        78
     Case No. 5:19-cv-4596
               Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 83 of 100




 1         296. Tesla knew, or should have known, that the software updates and reasons for
 2   them were falsely portrayed to the consumer public, Plaintiff, and the putative class.
 3         297. Tesla also knew that its omissions and misrepresentations regarding battery
 4   defects and software updates were material, and that a reasonable consumer would rely
 5   upon Tesla’s representations (and corresponding omissions) in making purchasing
 6   decisions.
 7         298. Tesla, by its clear admissions in May 2019, in fact intended to deceive
 8   Plaintiff and the putative class members.
 9         299. Plaintiff and the putative class members did not know—nor could they have
10   known through reasonable diligence—about the defects and the potential negative effects
11   of software updates 2019.16.1 and 2019.16.2, nor could they have known about what the
12   software updates were designed to really do.
13         300. Plaintiff and the putative class members were or would have been reasonable
14   in relying on Tesla’s misrepresentations (and corresponding omissions) in making their
15   purchasing decisions and downloading the software updates.
16         301. Plaintiff and the putative class members had a right to rely upon Tesla’s
17   representations (and corresponding omissions) as Tesla maintained a monopolistic and
18   exclusive control over what the software updates did or any other relevant and material
19   information regarding the batteries and the defects as discussed herein.
20         302. Tesla intended to induce—and did, indeed, induce—Plaintiff and the
21   putative class members from purchasing their vehicles and downloading and installing
22   the software updates, including 2019.16.1 and 2019.16.2 based upon its affirmative
23   representations and omissions.
24         303. Tesla knew that the Class Vehicles contained defective batteries as early as
25   July 2017, and failed to inform Plaintiff, the putative class members, and the general
26   public of the defects.
27

28
     CLASS ACTION COMPLAINT                      79
     Case No. 5:19-cv-4596
               Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 84 of 100




 1          304.    Plaintiff and the putative class members sustained damages as a result of
 2   their reliance on Tesla’s fraudulent omissions and misrepresentations, thus causing
 3   Plaintiff and the putative class members to sustain actual losses and damages in a sum to
 4   be determined at trial.
 5                               COUNT 12
             BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING
 6
                               (California Law)
 7
            305. Plaintiff realleges and incorporates by reference all paragraphs as though
 8
     fully set forth herein.
 9
            306. Plaintiff brings this count on his own behalf and on behalf of the Nationwide
10
     Class. In the alternative, Plaintiff brings this count on his own behalf and on behalf of
11
     the California Subclasses.
12
            307. In every contract or agreement there is an implied promise of good faith and
13
     fair dealing under California Law.
14
            308. As described herein, contracts with California’s choice of law provisions
15
     govern the agreements between Tesla and its customers.
16
            309. In dealings between Tesla and its customers, Tesla has power to affect the
17
     rights of its users.
18
            310. Tesla entered into contracts with Plaintiff and the putative class members at
19
     the time of the download of software updates 2019.16.1 and 2019.16.2.
20
            311. Tesla contractually promised to Plaintiff and the putative class members that
21
     the software updates would add new features and enhance existing features over Wi-Fi.
22
     Tesla also represented that it would revise the “charge and thermal management settings
23
     on Model S and Model X vehicles via an over-the-air software update that will begin
24
     rolling out today, to help further protect the battery and improve battery longevity.”
25
            312. Each Plaintiff and putative class member did all, or substantially all, of the
26
     things that the contracts required them to do.
27

28
     CLASS ACTION COMPLAINT                       80
     Case No. 5:19-cv-4596
                 Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 85 of 100




 1         313. The software updates 2019.16.1 and 2019.16.2 limited the maximum usable
 2   battery capacity and throttled the performance and decreased the rate of charge of the
 3   batteries in the Class Vehicles. These updates resulted in significant and severe drops in
 4   the number of rated miles available in Plaintiff and the other putative class members’
 5   vehicles.
 6         314. Tesla did not inform Plaintiff and the putative class members of the harm
 7   and negative effects that the software updates would cause to the Class Vehicles. Tesla
 8   further failed to inform Plaintiff and the putative class members that they could replace
 9   the batteries in the Class Vehicles under warranty battery replacement.
10         315. Despite its contractual promises and representations to the general public
11   that the software updates would “increase longevity” and protect the batteries, Tesla
12   instead purposefully took actions to reduce the amount of battery capacity available,
13   lowered the charging speeds, and decreased the performance of the Class Vehicles, and
14   purposefully failed to notify customers that the software updates would cause significant
15   and severe damage to the Class Vehicles. Tesla also purposefully failed to honor its
16   promises and guarantees as warrantied, by failing to recognize the fact that Plaintiff and
17   the putative class members were eligible for warranty battery replacement.
18         316. Tesla’s actions were objectively unreasonable given Tesla’s promises.
19         317. Tesla’s conduct evaded and fraudulently took advantage of the bargain made
20   between Tesla and the Plaintiff and other putative class members.
21         318. As a result of Tesla’s misconduct and breach of its duty of good faith and
22   fair dealing, Plaintiff and the other putative class members suffered damages. Plaintiff
23   and the other putative class members did not receive their benefit of the bargain for
24   which they contracted and for which they paid valuable consideration for.
25   ///
26   ///
27   ///
28
     CLASS ACTION COMPLAINT                      81
     Case No. 5:19-cv-4596
               Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 86 of 100




 1
                                         COUNT 13
 2
                                  MONEY HAD AND RECEIVED
 3                                     (California Law)
 4         319. Plaintiff realleges and incorporates by reference all paragraphs as though
 5   fully set forth herein.
 6         320. Plaintiff brings this count on his own behalf and on behalf of the Nationwide
 7   Class. In the alternative, Plaintiff brings this count on his own behalf and on behalf of
 8   the California Subclasses.
 9         321. As a result of the Plaintiff’s and class members’ purchase of the vehicles,
10   Tesla obtained money for its own use and benefit, and, as a result of its breaches of
11   contract and breaches of the good faith and fair dealing implied and required by those
12   agreements, became indebted to the Plaintiff and other putative class members in an
13   amount to be determined at trial.
14         322. No part of any of the monies due and owing to Plaintiff and the putative
15   class members has been repaid, although Plaintiff and the putative class members
16   demand repayment, which leaves the balance due, owing, and unpaid by Tesla in an
17   amount to be determined at trial with interest.
18
                                          COUNT 14
19                             BREACH OF EXPRESS WARRANTY
                                   (Cal. Comm. Code § 2313)
20
           323. Plaintiff realleges and incorporates by reference all paragraphs as though
21
     fully set forth herein.
22
           324. Plaintiff brings this count on his own behalf and on behalf of the Nationwide
23
     Class. In the alternative, Plaintiff brings this count on his own behalf and on behalf of
24
     the California Subclasses.
25

26
27

28
     CLASS ACTION COMPLAINT                       82
     Case No. 5:19-cv-4596
              Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 87 of 100




 1         325. Tesla provided all nationwide purchasers of the Class Vehicles with a 48
 2   month or 50,000-mile limited warranty and a 24 month or 100,000-mile warranty (the
 3   “Warranties”) against defects in materials and/or workmanship.
 4         326. Tesla also provided all Class Vehicles with an 8-year, unlimited-mile
 5   warranty which would cover the Class Vehicle’s drivetrain and batteries.
 6         327. The Warranties were provided in consideration for the purchase of the Class
 7   Vehicles, became part of the basis of the bargain, because they were incorporated into the
 8   purchase agreements of all Class Vehicles.
 9         328. Plaintiff and the putative class members learned about the existence of such
10   Warranties pre-purchase, and as reasonable consumers, relied on the existence of such
11   warranties. Plaintiff and the putative class members conduct of purchasing the Class
12   Vehicles is in accordance with their reliance on said Warranties.
13         329. The severe battery degradation defect complained of herein is a defect in
14   materials and/or workmanship and is covered under the Warranties. Applying any
15   warranty limitation period to avoid the need to repair this particular defect would be
16   unconscionable in that, inter alia, the Class Vehicles contained a defect at the time of
17   delivery, Tesla was either aware of or consciously and/or recklessly disregarded this
18   defect which could not have been discovered by Plaintiff and putative class members at
19   the time of such purchase, and purchasers lacked any meaningful choice with respect to
20   the terms provided by the Warranties.
21         330. Tesla further breached the express warranties by issues software updates
22   2019.16.1 and 2019.16.2 as alleged herein. Tesla knew, or failed to utilize due diligence
23   in knowing, that these software updates would lead to a substantial decrease in the
24   number of rated miles available in the vehicles of Plaintiff and the putative class
25   members.
26
27

28
     CLASS ACTION COMPLAINT                       83
     Case No. 5:19-cv-4596
               Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 88 of 100




 1         331. Tesla intentionally manipulated the software coding to avoid its duties and
 2   legal obligations as warrantied by manipulating the number of miles that were displayed
 3   on Plaintiff and the putative class members’ vehicles.
 4         332. Plaintiff and the putative class members substantially performed all of their
 5   obligations under the Warranties, by presenting the Class Vehicles to authorized Tesla
 6   repair facilities during the warranty coverage period and/or by accepting all of the over-
 7   the-air updates provided by Tesla. Plaintiff and the putative class members heeded to the
 8   advice of Tesla technicians by recalibrating the batteries of the Class Vehicles.
 9         333. Tesla breached and continues to breach said express warranties by failing to
10   repair the defects in materials and workmanship in the batteries of the Class Vehicles and
11   by failing to replace the batteries despite having intentionally caused the significant harm
12   and damage that it further caused by issuing the software updates as discussed herein.
13         334. Tesla’s representations about the way in which consumers would be able to
14   operate the Class Vehicles without paying much attention to the batteries created express
15   warranties that the Class Vehicles would not have severely degraded batteries.
16         335. Tesla’s representations about the way in which it would issue over-the-air
17   software updates to improve battery longevity and enhance the existing features created
18   express warranties that the software updates 2019.16.1 and 2019.16.2 would not impact
19   the already defective batteries’ range and ability to charge the batteries at full charging
20   speeds.
21         336. Plaintiff and the putative class members have been injured as a result of
22   Tesla’s breach, as they did not get the benefit of their bargain, which included, inter alia,
23   effective and not defective batteries that Tesla will not provide warranty batter
24   replacements for.
25         337. Tesla breached and continues to breach, said express warranties as alleged
26   herein, because their vehicles are sold to purchasers with said battery defects and severe
27   degradation, because Tesla fails to fix/repair the batteries through over-the-air updates
28
     CLASS ACTION COMPLAINT                       84
     Case No. 5:19-cv-4596
               Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 89 of 100




 1   and in-store, and because Tesla fails to provide battery replacements to Plaintiff and the
 2   putative class members as warrantied.
 3         338. As a result of Tesla’s breach of express warranties as set forth above and
 4   herein, Plaintiff and putative class members similarly situated have suffered and will
 5   continue to suffer damages in an amount to be determined at trial.
 6         339. Plaintiff and the putative class members are entitled to injunctive and
 7   equitable relief, restitution, and an order for the disgorgement of the funds that Tesla was
 8   unjustly enriched with, and reasonable attorneys’ fees and costs under California Code of
 9   Civil Procedure § 1021.5.
10
                                           COUNT 15
11
                               BREACH OF IMPLIED WARRANTIES
12                                  (Cal. Comm. Code § 2314)
13         340. Plaintiff realleges and incorporates by reference all paragraphs as though
14   fully set forth herein.
15         341. Plaintiff brings this count on his own behalf and on behalf of the Nationwide
16   Class. In the alternative, Plaintiff brings this count on his own behalf and on behalf of
17   the California Subclasses.
18         342. The Class Vehicles are manufactured goods.
19         343. The transactions by which Plaintiff and the putative class members
20   purchased the Class Vehicles were transactions for the sale of goods and at all times
21   relevant, Tesla was the seller of the Class Vehicles and placed these products into the
22   stream of commerce throughout the United States, including California.
23         344. Plaintiff and the putative class members purchased the Class Vehicles online
24   and picked them up at Tesla showroom locations after purchase.
25         345. Plaintiff and the putative class members purchased the Class Vehicles and
26   for the purpose and usage of the vehicles for transportation that would achieve
27   approximately similar mileage to EPA estimates.
28
     CLASS ACTION COMPLAINT                       85
     Case No. 5:19-cv-4596
                Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 90 of 100




 1         346. Plaintiff and the putative class members purchased the Class Vehicles with
 2   the intent that they could be driven to the full range allowable and as advertised and
 3   displayed on for sale by Tesla.
 4         347. Each of the Class Vehicles were sold with implied warranties that any parts
 5   thereof were merchantable, were the same quality as those generally accepted in the
 6   trade, were not of poor or below average quality within the description and/or conformed
 7   to the affirmations of fact made by Tesla.
 8         348. At the time of purchase of the Class Vehicles, Tesla knew or had reason to
 9   know that Plaintiff and other putative class members were relying on Tesla’s skill and
10   judgment to inspect and certify the Class Vehicles for the particular purposes, and
11   Plaintiff justifiably relied on Defendant’s skill and judgment.
12         349. Plaintiff and the putative class members were also aware that Tesla would
13   issue software updates to their vehicles, for reasons such as improving and enhancing
14   existing features, and as Tesla expressly represented, “to help further protect the battery
15   and improve battery longevity.”
16         350. This became a part of the basis of the bargain between the parties.
17         351. The Class Vehicles were non-conforming goods and/or goods that were not
18   the same quality as those generally accepted in the trade, were of poor or below average
19   quality as those generally accepted in the trade, because other vehicles similarly situated
20   and sold by Tesla have not been affected by a sudden and significant decrease in the
21   number of rated miles available as a result of the 2019.16.1 and 2019.16.2 software
22   updates.
23         352. The Class Vehicles and their batteries were of poor or below average quality
24   within the description of electric vehicles provided by Tesla and did not possess the
25   qualities that a buyer would have reasonably expected. The Class Vehicles were not
26   suitable for these purposes, and the software updates did not possess the qualities that
27   Tesla represented they would.
28
     CLASS ACTION COMPLAINT                       86
     Case No. 5:19-cv-4596
                 Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 91 of 100




 1         353. Plaintiff and the other putative class members purchased Tesla’s vehicles
 2   believing that they had the qualities that were sought for, based on the deceptive
 3   advertising and fraudulent acts of Tesla, but the vehicles were not of the same quality as
 4   similar products in the product category generally acceptable in the trade.
 5         354. The Class Vehicles were not acceptable commercially and breached the
 6   implied warranty because they did not conform to the promises or affirmations of fact
 7   made Tesla’s website and other marketing materials, Cal. Comm. Code § 2314(2)(f), and
 8   other grounds as set forth in Commercial Code section 2314(2). The software updates
 9   also breached the implied warranties that it would improve or enhance existing features
10   of the vehicles, when in reality, the software updates caused significant harm.
11         355. As a result of Tesla’s breach, Plaintiff and other putative class members did
12   not receive goods as impliedly warranted by Tesla.
13         356. As a direct and proximate result of the foregoing, Plaintiff and the putative
14   class members sustained losses and damage by not receiving the benefit of their bargain.
15   Plaintiff and the putative class members have also sustained losses and damages due to
16   the decrease in charging speeds, decrease in performance, and limited usable battery
17   capacity which leads to a significantly decrease of rated miles and range available for the
18   vehicles.
19         357. Plaintiff and the putative class are entitled to injunctive and equitable relief,
20   restitution, and an order for the disgorgement of the funds by which have been unjustly
21   enriched by Tesla.
22
                                             COUNT 16
23
                               INTENTIONAL MISREPRESENTATION
24                                  (Cal. Civ. Code §§ 1709-1710)
25         358. Plaintiff realleges and incorporates by reference all paragraphs as though
26   fully set forth herein.
27

28
     CLASS ACTION COMPLAINT                       87
     Case No. 5:19-cv-4596
               Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 92 of 100




 1         359. Plaintiff brings this count on his own behalf and on behalf of the Nationwide
 2   Class. In the alternative, Plaintiff brings this count on his own behalf and on behalf of
 3   the California Subclasses.
 4         360. At all relevant times, Tesla was engaged in the business of designing,
 5   manufacturing, distributing, and selling the Class Vehicles.
 6         361. Tesla, acting through its representatives or agents, delivered the Class
 7   Vehicles to retail stores, distributors, and other distribution channels.
 8         362. Tesla willfully, falsely and knowingly omitted various material facts
 9   regarding the quality and character of the vehicles, the defective batteries, and the
10   software updates.
11         363. Rather than inform Plaintiff and the putative class members of the trust
12   regarding the battery defects, and that the software updates 2019.16.1 and 2019.16.2
13   would significantly decrease their vehicles’ performance, lose rate of charging speeds,
14   and ultimately lose a significant percentage of rated mileage range, Tesla misrepresented
15   the true content of the software updates, and that downloading and installing the same
16   would cause severe and significant damages to the vehicles.
17         364. Tesla did so to avoid and escape its legal duties and obligations to Plaintiff
18   and the putative class to provide warranty battery replacements.
19         365. Tesla represented to Plaintiff and the putative class members that it would
20   provide warranty battery replacements under certain conditions. Tesla also represented to
21   Plaintiff and the putative class members that software updates would improve, not
22   negatively affect, the overall functionality of the vehicles and related features.
23         366. Tesla knew that such a representation was false, at least to Plaintiff, that the
24   software updates were issued to improve battery longevity and protect the batteries of the
25   Class Vehicles.
26         367. Plaintiff, and the putative class members, reasonably relied upon Tesla’s
27   representations regarding the software updates and safety of the Class Vehicles’ batteries.
28
     CLASS ACTION COMPLAINT                        88
     Case No. 5:19-cv-4596
                 Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 93 of 100




 1         368. Plaintiff and the putative class members could not have discovered the
 2   misleading nature of Tesla’s misrepresentations on their own, because Tesla is in
 3   exclusive possession of such information, including the software update coding and
 4   material information exclusive to Tesla with regards to the batteries of the Class
 5   Vehicles.
 6         369. Tesla had a duty to ensure the accuracy of its statements published with
 7   regards to software updates 2019.16.1 and 2019.16.2, and was obligated to ensure the
 8   accuracy of the information it represented, and/or that thee software updates would
 9   essentially cripple and take away battery capacity from Plaintiff and the other putative
10   class members.
11         370. Tesla misrepresented material facts partly to pad and protect its profits, as it
12   saw that profits and sales for its vehicles were falling and tried to maintain and grow its
13   reputation as the best electric car manufacturer in the world. Tesla attempted to cut costs
14   by denying rightful warranty battery replacements, despite having been the reason and
15   cause of the harm and damages suffered by Plaintiff and the putative class members.
16   Such benefits came at the expense of Plaintiff and the putative class members.
17         371. Plaintiff and the putative class members were unaware of these material
18   misrepresentations, and they would not have acted as they did had they known the truth.
19   Plaintiff’s and the putative class members’ actions were justified given Tesla’s
20   misrepresentations. Tesla was in the exclusive control of material facts, and such facts
21   were not known to the public.
22         372. Due to Tesla’s misrepresentations, Plaintiff and the putative class members
23   sustained injury due to the purchase of Tesla’s vehicles that did not live up to
24   performance representations, and the installation of the software updates that served to
25   limit the battery capacity, decrease charging speeds, and decrease performance of said
26   vehicles. Plaintiff and the class members are entitled to recover full or partial refunds
27   for their vehicles, or battery replacements that they purchased due to Tesla’s
28
     CLASS ACTION COMPLAINT                       89
     Case No. 5:19-cv-4596
               Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 94 of 100




 1   misrepresentations, or they are entitled to damages for the diminished value of their
 2   vehicles, with amounts to be determined at trial.
 3         373. Tesla’s acts were done maliciously, oppressively, deliberately, and with
 4   intent to defraud, and in reckless disregard of Plaintiff’s and the putative class members’
 5   rights and well-being, and in part to enrich itself in California at the expense of
 6   consumers worldwide. Tesla’s acts were done to gain commercial advantage over
 7   competitors, and to drive consumers away from consideration of competitor vehicles.
 8   Tesla’s conduct warrants an assessment of punitive damages in an amount sufficient to
 9   deter such conduct in the future.
10
                                           COUNT 17
11
                               NEGLIGENT MISREPRESENTATION
12                                (Cal. Civ. Code §§ 1709-1710)
13         374. Plaintiff realleges and incorporates by reference all paragraphs as though
14   fully set forth herein.
15         375. Plaintiff brings this count on his own behalf and on behalf of the Nationwide
16   Class and California Classes.
17         376. Tesla negligently and recklessly omitted certain material facts regarding the
18   vehicles, their batteries, and the impact that the software updates, including 2019.16.1
19   and 2019.16.2 would have on their vehicles.
20         377. Tesla failed to warn Plaintiff and the putative class members that their
21   vehicles contained material and potentially-life endangering defects, that resulted in car
22   fires and resulted in their vehicles not operating or performing as warranted or advertised.
23   Additionally, Tesla failed to warn its customers that the software updates that were
24   disguised as an improvement on battery longevity and safety would actually degrade the
25   performance of the Class Vehicles, limit the number of rated miles available, increase the
26   amount of time needed to charge the vehicles, and result in the placement of a charge
27   limitation and reduction of the usable maximum battery capacity of the vehicles.
28
     CLASS ACTION COMPLAINT                       90
     Case No. 5:19-cv-4596
               Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 95 of 100




 1         378. The advertisements and warranties, which were made expressly through
 2   uniform representations from Tesla that emanated from its corporate headquarters in
 3   California, were material and would have been considered by a reasonable consumer in
 4   making purchasing decisions.
 5         379. Plaintiff and the putative class members acquired Tesla’s vehicles,
 6   downloaded and installed Tesla’s software updates, including 2019.16.1 and 2019.16.2
 7   with the belief that the batteries would not be limited in range, charging speed, and
 8   performance, and that operation of their vehicles would function as advertised and
 9   represented to Plaintiff and the putative class members.
10         380. As a result, Plaintiff and the putative class members were directly and
11   proximately injured by Tesla’s negligence in failing to inform Plaintiff and the putative
12   class members of the material defects in the batteries of the Class Vehicles and that the
13   software would improve the battery health and longevity of the Class Vehicles.
14
                                           COUNT 18
15
                                  FRAUD BY CONCEALMENT
16                                   (Cal. Civ. Code § 3294)
17         381. Plaintiff realleges and incorporates by reference all paragraphs as though
18   fully set forth herein.
19         382. Plaintiff brings this count on his own behalf and on behalf of the Nationwide
20   Class and California Classes.
21         383. Tesla concealed and suppressed material facts concerning the battery health
22   and status of the Class Vehicle batteries.
23         384. More specifically, Tesla concealed and suppressed material facts concerning
24   the design, safety, performance, and quality of the Class Vehicles and the batteries in the
25   Class Vehicles. As alleged herein, notwithstanding its promises regarding the batteries of
26   the Class Vehicles and warranties both express and implied regarding the same, Tesla
27   knowingly and intentionally represented to consumers that the Class Vehicles would
28
     CLASS ACTION COMPLAINT                       91
     Case No. 5:19-cv-4596
              Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 96 of 100




 1   receive full inspections prior to sale. Tesla conducted full inspections of the Class
 2   Vehicles, which would include testing the batteries of the Class Vehicles to determine the
 3   maximum battery capacity of the Class vehicles.
 4         385. Tesla fraudulently concealed the results of any inspection performed on the
 5   Class Vehicles, including any results from testing of the batteries and maximum battery
 6   capacity of the Class Vehicles. Tesla did so in order to boost sales of the Class Vehicles
 7   and in order to falsely assure consumers that the Class Vehicles were fully inspected and
 8   performing as promised. The false representations were material to consumers, both
 9   because they concerned the safety and performance of the Class Vehicles, and because
10   the representations played a significant role in the value of the Class Vehicles.
11         386. Plaintiff and the other Class members viewed advertising on Tesla’s website,
12   read promotional materials, and heard a plethora of Tesla information regarding the
13   safety, performance, and quality of Tesla vehicles and Class Vehicles, including the
14   battery health and maximum battery capacity. They had no way of knowing that Tesla’s
15   representations were false and gravely misleading and there was no way that Plaintiff and
16   the other Class members could have unraveled Tesla’s deception.
17         387. Tesla failed to provide any inspection checklist or report for any of the Class
18   Vehicles, nor did Tesla provide any type of written disclosure regarding the battery health
19   and maximum battery capacity of the Class Vehicles. Tesla had a duty to disclose the
20   true battery health and maximum battery capacity of the Class Vehicles because the tests
21   could only have been conducted by Tesla. Tesla had readily available access to this
22   information, superior knowledge, and understood this information. Tesla knew that these
23   facts would be difficult and nearly impossible for this information to be discovered by
24   Plaintiff and the other putative class members. Tesla failed to disclose and/or
25   fraudulently concealed material information regarding the batteries of the Class Vehicles,
26   which are material concerns to consumers because they directly impact the safety,
27   performance, and value of the Class Vehicles.
28
     CLASS ACTION COMPLAINT                       92
     Case No. 5:19-cv-4596
                  Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 97 of 100




 1          388. Tesla actively concealed and/or suppressed these material facts, including
 2   facts regarding the batteries and degradation of the Class Vehicles, in whole or in part, to
 3   pad and protect its profits and to burnish the perception that its vehicles were the leading
 4   edge of electric vehicle and battery technology, which perception would enhance the
 5   brand’s image and garner Tesla more money and profits. However, Tesla did so at the
 6   expense of Plaintiff and the other putative class members.
 7          389. Plaintiff and the other putative class members were unaware of these omitted
 8   material facts and would not have acted as they did if they had known of the concealed
 9   and/or suppressed facts, in that they would not have purchased Class Vehicles
10   manufactured by Tesla, would not have paid a premium for a Class Vehicle sold by or
11   through Tesla, and would not have continued to drive the Class Vehicles. Tesla was in
12   exclusive control of the material facts, and such facts were not known to the public,
13   Plaintiff, or the other Class members. This includes the results and testing information of
14   the batteries of the Class vehicles and any information regarding the capacity of the
15   batteries.
16          390. Based on the concealment and/or suppression of the material facts, Plaintiff
17   and the other Class members sustained damages because they did not receive the value
18   for: (1) the Class Vehicles that should have been operating at close, or near to the
19   approximate mileage rating for the Class Vehicles; and (2) the value of purchased a Class
20   Vehicle that was provided a warranty by Tesla. Had Plaintiff and the other putative class
21   members been aware of the severely deteriorated, defective, faulty, and abnormally
22   degraded health and significantly lower than advertised mileage ratings of the Class
23   Vehicles, they would certainly have paid less for the Class Vehicles, or they would not
24   have purchased or leased them at all.
25          391. Accordingly, Tesla is liable to Plaintiff and the putative class members for
26   damages in an amount to be proven at trial.
27

28
     CLASS ACTION COMPLAINT                        93
     Case No. 5:19-cv-4596
                 Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 98 of 100




 1            392. Tesla’s acts were done maliciously, oppressively, deliberately, with intent to
 2   defraud, and in reckless disregard of Plaintiff and the other putative class members’ rights
 3   and well-being, and as part of efforts to enrich itself in California at the expense of
 4   consumers. Tesla’s conduct warrants an assessment of punitive damages sufficient to
 5   deter such conduct in the future, the amount which shall be determined according to
 6   proof.
 7
                                   COUNT 19
 8
                 QUASI CONTRACT/RESTITUTION/UNJUST ENRICHMENT
 9                               (California Law)
10            393. Plaintiff realleges and incorporates by reference all paragraphs as though
11   fully set forth herein.
12            394. Plaintiff brings this count on his own behalf and on behalf of the Nationwide
13   Class and California Classes.
14            395. Tesla intentionally and recklessly made misrepresentations and concealed
15   facts about the Class Vehicles to Plaintiff and the putative class members with an intent
16   to induce them to purchase the Class Vehicles.
17            396. In reliance on Tesla’s misrepresentations and concealment, Plaintiff and the
18   putative class members believed that Tesla’s vehicles contained safe and effective
19   batteries that were not severely degraded or defective, and that they would be repaired or
20   replaced under warranty as legally obligated to do so by Tesla. Plaintiff and the putative
21   class members relied upon Tesla's false statements and representations that the software
22   updates, including 2019.16.1 and 2019.16.2 issued to its vehicles were for safety and to
23   increase the battery health and longevity. Plaintiff and the putative class members relied
24   upon Tesla’s false statements and representations that the software updates would
25   enhance their vehicles and were deceived by Tesla’s fraudulent denial of warranty battery
26   replacements following the damage caused by Tesla’s acts.
27

28
     CLASS ACTION COMPLAINT                        94
     Case No. 5:19-cv-4596
                Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 99 of 100




 1         397. Plaintiff and the putative class members made monetary payments to Tesla
 2   to purchase the vehicles or are deemed as legally rightful subsequent owners of the
 3   vehicles, for which Tesla received and has been unjustly enriched by accepting such
 4   payments for.
 5         398. Plaintiff and the putative class members are entitled to restitution based on
 6   the contract and the quasi contract between Plaintiff and the putative class members and
 7   Tesla, and each of them, to be determined at trial.
 8         399. Furthermore, Tesla’s conduct was willful, intentionally deceptive, and
 9   intended to cause economic injury to Plaintiff and the putative class members. Tesla is
10   therefore liable to pay punitive damages as allowable and to the full extent permitted
11   under California law.
12                           IX.    REQUEST FOR RELIEF
13         400.           WHEREFORE, Plaintiff DAVID RASMUSSEN, individually and on
14   behalf of the putative class members and the proposed classes, respectfully requests that
15   the Court enter judgment in their favor and against Defendant Tesla, Inc., as follows:
16         A.          Certification of the proposed classes, including appointment of Plaintiff’s
17   counsel as class counsel;
18         B.          An order temporarily and permanently enjoining Tesla from continuing
19   the unlawful, deceptive, fraudulent, and unfair business practices alleged in this
20   complaint;
21         C.          Injunctive relief in the form of a recall, as applicable to the CLRA cause
22   of action only;
23         D.          Equitable relief in the form of buyback of a buyback of the Class
24   Vehicles; or an order requiring Tesla to offer battery replacements as warranted by Tesla
25   at no cost to Plaintiff and the putative class members;
26         E.          Costs, restitution, damages, including punitive and exemplary damages,
27   penalties, and disgorgement in an amount to be determined at trial;
28
     CLASS ACTION COMPLAINT                        95
     Case No. 5:19-cv-4596
               Case 5:19-cv-04596 Document 1 Filed 08/07/19 Page 100 of 100




 1        F.         An order requiring Tesla to pay both pre- and post-judgment interest on
 2   any amounts awarded;
 3        G.         An award of costs and attorneys’ fees to Plaintiff’s counsel; and
 4        H.         Such other or further relief as may be appropriate.
 5
                             X.   DEMAND FOR JURY TRIAL
 6
          Plaintiff hereby demands a jury trial for all claims so triable.
 7

 8

 9   Dated: August 7, 2019                  LAW OFFICES OF EDWARD C. CHEN
10
                                            By    /s/ Edward C. Chen
11                                                Edward C. Chen (SBN 312533)
12
                                            1 Park Plaza, Suite 600
13                                          Irvine, CA 92614
14                                          Telephone: (949) 287-4278
                                            Facsimile: (626) 386-6060
15                                          Email: Edward.Chen@edchenlaw.com
16
                                            Attorney for Plaintiff David Rasmussen and the
17                                          Proposed Classes
18

19

20

21

22

23

24

25

26
27

28
     CLASS ACTION COMPLAINT                      96
     Case No. 5:19-cv-4596
